Name: Council Directive No 92/53/EEC of 18 June 1992 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport;  European Union law;  transport policy;  marketing
 Date Published: 1992-08-10

 Avis juridique important|31992L0053Council Directive No 92/53/EEC of 18 June 1992 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Official Journal L 225 , 10/08/1992 P. 0001 - 0062 Finnish special edition: Chapter 13 Volume 23 P. 0086 Swedish special edition: Chapter 13 Volume 23 P. 0086 COUNCIL DIRECTIVE No 92/53/EEC of 18 June 1992 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailersTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is important to adopt measures with the aim of progressively establishing the internal market over a period expiring on 31 December 1992; whereas the internal market shall comprise an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas Directive 70/156/EEC (4) laid down the Community type-approval procedure for vehicles, components and separate technical units built in compliance with the technical requirements set out in separate Directives and also the complete list of vehicle systems, components and separate technical units covered by these Directives; Whereas in the interest of the establishment and operation of the internal market of the Community it appears appropriate to replace the existing type-approval systems of the Member States by the Community type-approval procedure; Whereas, in order that the said type-approval procedure may achieve its objective in the most effective manner it appears necessary to make its administrative provisions more precise and comprehensive; whereas this implies, inter alia, that these provisions allow for the type-approval of a whole vehicle to be established by compilation of approvals of its constituent systems, components and separate technical units, if the manufacturer so desires, and in the case of vehicles built in several stages involving several manufacturers, by compilation of the approvals of the different stages of completion; Whereas a vehicle may comply with the provisions of this Directive but nevertheless have certain features which demonstrably present a potential risk for road safety; whereas it is therefore desirable to allow the Member States to refuse to approve such vehicle types as well as to prohibit the sale and entry into service and refuse registration of the said vehicles; whereas for the latter case appropriate conditions are established; Whereas the mandatory nature of the Community type-approval procedure makes it necessary to allow for exemptions and lay down alternative procedures for vehicles either designed for special purposes or built in small series or incorporating new technologies not yet covered by the provisions of the separate Directives; Whereas in order to facilitate the access to the markets of countries outside the Community it appears appropriate to allow, under certain conditions, for the acceptance of system, component and separate technical unit approvals based on equivalent international and third-country regulations; whereas equivalence of such regulations is to be established in application of the relevant provisions of the Treaty; Whereas in order to ensure the necessary transparancy of the Community type-approval procedures it is necessary to lay down provisions according to which the Member States shall notify each other and the Commission of their approval authorities and technical services as well as provisions on the quality criteria with which the latter have to comply; Whereas since the Annexes to the present Directive are complete only for vehicles of category M1, the Directive applies only to the type-approval of such vehicles; whereas it appears advisable that pending the completion of the Annexes by provisions relating to vehicles of all other categories, Member States should be allowed to continue to operate their national approval systems in relation to such vehicles in accordance with Article 10 of Directive 70/156/EEC; Whereas, in order to allow for an adequate transition, both from the technical and administrative points of view, from the present optional regime of Community requirements to the mandatory type-approval procedure established by the present Directive, it appears appropriate to leave the manufacturers the option between the application of the procedure of the present Directive and that provided for in Article 10 of Directive 70/156/EEC for a period of three years; whereas approvals granted in application of the latter procedure should remain valid until 31 December 1997; Whereas the aforementioned transitional provisions are not intended to allow the Member States to derogate from the provisions of separate Directives which are based on total harmonization, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 70/156/EEC is hereby amended as follows: 1. Articles 1 to 16 are replaced by the following Articles: 'Article 1 Scope This Directive applies to the type-approval of motor vehicles and their trailers built in one or more stages, of systems, components and separate technical units intended for use on such vehicles and trailers. It does not apply to: - the approval of single vehicles except that Member States granting such approvals shall accept any valid system, component, separate technical unit or incomplete vehicle approval granted under this Directive instead of the relevant national requirement, - 'quadricycles' whithin the meaning of Article 1 (3) of Council Directive 92/61/EEC relating to the type-approval of two- oder three-wheel motor vehicles (5)(). (6)() OJ No 225, 10. 8. 1992, p. 72. Article 2 Definitions For the purpose of this Directive: - type-approval means the procedure whereby a Member State certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant technical requirements of this Directive or a separate Directive contained in the exhaustive list set out in Annex IV or XI, - multi-stage type-approval means the procedure whereby one or more Member States certify that, depending on the state of completion, an incomplete or completed vehicle type satisfies the relevant technical requirements of this Directive, - vehicle means any motor vehicle intended for use on the road, being complete or incomplete, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery, - base vehicle means any incomplete vehicle, the vehicle identification number of which is retained during subsequent stages of the multi-stage type-approval process, - incomplete vehicle means any vehicle which still needs completion in at least one further stage in order to meet all the relevant requirements of this Directive, - completed vehicle means a vehicle resulting from the process of multi-stage type-approval which meets all the relevant requirements of this Directive, - type of vehicle means vehicles of one category which do not differ in at least the essential respects specified in Annex II.B. A type of vehicle may contain variants and versions (see Annex II.B), - system means any vehicle system such as brakes, emission control equipment, interior fittings, etc. which is subject to the requirements in any of the separate Directives, - component means a device, such as a lamp, subject to the requirements of a separate Directive, intended to be part of a vehicle, which may be type-approved independently of a vehicle where the separate Directive makes express provisions for so doing, - separate technical unit means a device, such as a rear protective device, subject to the requirements of a separate Directive, intended to be part of a vehicle, which may be type-approved separately but only in relation to one or more specified types of vehicle, where the separate Directive makes express provisions for so doing, - manufacturer means the person or body who is responsible to the approval authority for all aspects of the type-approval process and for ensuring conformity of production. It is not essential that the person or body is directly involved in all stages of the construction of the vehicle, system, component or separate technical unit which is the subject of the approval process, - approval authority means the competent authority of a Member State which is responsible for all aspects of type-approval of a type of vehicle, system, component or separate technical unit, to issue and (if appropriate) to withdraw approval certificates, to serve as the contact point with the approval authorities of the other Member States and which is responsible for verifying the manufacturer's conformity of production arrangements, - technical service means the organization or body that has been appointed as a testing laboratory to carry out tests or inspections on behalf of the approval authority of a Member State. This function may also be carried out by the approval authority itself, - information document means the document set out in Annex I or Annex III to this Directive or the corresponding Annex to a separate Directive that prescribes the information to be supplied by an applicant, - information folder means the total folder or file of data, drawings, photographs, etc. supplied by the applicant to the technical service or the approval authority as prescribed in the information document, - information package means the information folder plus any test reports or other documents that the technical service or the approval authority has added to the information folder in the course of carrying out their functions. - index to the information package means the document in which is listed the contents of the information package suitably numbered or otherwise marked to clearly identify all pages. Article 3 Application for type-approval 1. Applications for vehicle type-approval shall be submitted by the manufacturer to the approval authority of a Member State. An application shall be accompanied by an information folder containing the information required by Annex III, and by the approval certificates for each of the applicable separate Directives as required by Annex IV or XI; also, the information package in respect of each separate Directive shall be made available to the approval authority throughout the period up to the date when the approval is either issued or refused. 2. By way of derogation from paragraph 1, in the case where no approval certificates for any of the relevant separate Directives are available, the documents accompanying an application shall comprise an information folder containing the relevant information required by Annex I in relation to the separate Directives specified in Annex IV or XI and, where applicable, Part II of Annex III. 3. In the case of multi-stage type-approval the information to be supplied shall consist of: - at stage 1: those parts of the information folder and the approval certificates as required for a complete vehicle which are relevant to the state of completion of the base vehicle, - at the second and subsequent stages: those parts of the information folder and the approval certificates which are relevant to the current stage of construction and a copy of the approval certificate for the incomplete vehicle issued at the previous stage of build. In addition, the manufacturer shall supply full details of the changes and additions carried out by him to the incomplete vehicle. 4. Applications for system component or separate technical unit type-approval shall be submitted by the manufacturer to the approval authority of a Member State. An application shall be accompanied by an information folder, the contents of which is given in the information document in the relevant separate Directive. 5. No application in respect of one type of vehicle, system, component or separate technical unit may be submitted to more than one Member State. A separate application shall be submitted for each type to be approved. Article 4 The type-approval process 1. Each Member State shall grant: (a) vehicle type-approval to: - vehicle types which conform to the particulars in the information folder and which meet the technical requirements of all the relevant separate Directives as prescribed in Annex IV, - special-purpose vehicle types mentioned in Annex XI which conform to the particulars in the information folder and which meet the technical requirements of the separate Directives as denoted in the relevant column of Annex XI. This process shall be satisfied by the procedures described in Annex V; (b) multi-stage type-approval to base, incomplete or completed vehicle types which conform to the particulars in the information folder and which meet the technical requirements of the relevant separate Directives as prescribed in Annex IV or XI taking account of the state of completion of the vehicle type. This process shall be satisfied by the procedures described in Annex XIV; (c) system type-approval to vehicle types which conform to the particulars in the information folder and which meet the technical requirements of a relevant separate Directive; (d) component or separate technical unit type-approval to all types of component or separate technical unit which conform to the particulars in the information folder and which meet the technical requirements contained in the relevant separate Directive which makes express provision for so doing. 2. However, if a Member State finds that a vehicle, system, component or separate technical unit which complies with the provisions of paragraph 1 is nevertheless, a serious risk to road safety, it may refuse to grant the type-approval. It shall forthwith inform the other Member States and the Commission thereof, stating the reasons on which its decision is based. 3. Each Member State shall complete all applicable sections of a type-approval certificate (models for which are given in Annex VI to this Directive and in an Annex to each of the separate Directives) for each type of vehicle, system, component or separate technical unit which it approves and, in addition, shall complete the relevant sections of the test results attachment to the vehicle approval certificate (the model for which is given in Annex VIII) and shall compile or verify the contents of the index to the information package. Approval certificates shall be numbered in accordance with the method described in Annex VII. The completed certificate and its attachments shall be delivered to the applicant. 4. Where the component or the separate technical unit to be approved fulfils its function or offers a specific feature only in conjunction with other parts of the vehicle and for this reason compliance with one or more requirements can be verified only when the component or separate technical unit to be approved operates in conjunction with other vehicle parts, whether real or simulated, the scope of the type-approval of the component or the separate technical unit must be restricted accordingly. The type-approval certificate for a component or a separate technical unit shall then include any restrictions on its use and shall indicate any conditions for fitting it. Observance of these restrictions and conditions shall be verified at the time of type-approval of the vehicle. 5. The approval authority of each Member State shall, within one month, send to the approval authorities of the other Member States a copy of the vehicle type-approval certificate (together with its attachments) for each vehicle type which it has approved or refused to approve or withdrawn. 6. The approval authority of each Member State shall send monthly to the approval authorities of the Member States a list (containing the particulars shown in Annex XIII) of the system, component or separate technical unit approvals it has granted, refused to grant or withdrawn during that month; in addition, on receiving an application from the approval authority of another Member State, it shall send forthwith a copy of the system, component or separate technical unit type-approval certificate and/or information package for each type of system, component or separate technical unit which it has approved or refused to approve or withdrawn. Article 5 Amendments to approvals 1. The Member State which has granted type-approval must take the necessary measures to ensure that it is informed of any change in the particulars appearing in the information package. 2. The application for the amendment or extension of a type-approval shall be submitted exclusively to the Member State which granted the original type-approval. 3. In the case of system, component or separate technical unit approval, if particulars appearing in the information package have changed, the approval authority of the Member State in question shall: - issue revised page(s) of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue. On any occasion when revised pages are issued the index to the information package (which is attached to the approval certificate) shall also be amended to show the latest dates of revised pages, and - issue a revised approval certificate (denoted by an extension number) if any information on it (excluding its attachments) has changed or if the requirements of the Directive have changed since the date currently on the approval. The revised certificate shall show clearly the reason for revision and the date of re-issue. If the approval authorities of the Member State in question find that an amendment to an information package warrants fresh tests or checks it shall inform the manufacturer thereof and issue the documents mentioned above only after the conduct of successful fresh tests or checks. 4. In the case of vehicle approval, if particulars appearing in the information package have changed, the approval authority of the Member State in question shall: - issue revised page(s) of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue. On any occasion when revised pages are issued the index to the information package (which is attached to the approval certificate) shall also be amended to show the latest dates of revised pages, and - issue a revised approval certificate (denoted by an extension number) if either further inspections are required or any information on the approval certificate (excluding its attachments) has changed or if the requirements of any of the separate Directives applicable to the date from which first entry into service is prohibited have changed since the date currently on the vehicle approval. The new certificate shall show clearly the reason for extension and the date of re-issue. If the approval authority of the Member State in question finds that an amendment to an information package warrants fresh inspections it shall inform the manufacturer thereof and issue the documents mentioned above only after the conduct af successful fresh inspections. Any revised documents shall be sent to all other approval authorities within one month. 5. Where a vehicle type-approval is no longer valid because one or more of the separate Directive approvals referred to in its information package is no longer valid the approval authority of the Member State which granted that approval shall, within one month, communicate that fact to the approval authorities of the other Member States together with an indication of the relevant date or the vehicle identification number of the last vehicle produced in conformity with the old certificate. Article 6 Certificate of conformity 1. The manufacturer, in his capacity as the holder of a vehicle type-approval, shall issue a certificate of conformity (models for which are given in Annex IX), which shall accompany each vehicle, whether complete or incomplete, manufactured in conformity with the approved vehicle type. In the case of an incomplete or completed vehicle type, the manufacturer shall complete only those items on side 2 of the certificate of conformity which have been added or changed at the current stage of approval and, if applicable, shall attach to this certificate all certificates of conformity delivered at the previous stage(s). 2. However, Member States may, for purposes of vehicle taxation or registration, after giving at least three months' notice to the Commission and the other Member States, request particulars not mentioned in Annex IX to be added to the certificate provided that such particulars are explicitly stated in the information package or can be derived from it by a simple calculation. Member States may also request that the certificate of conformity contained in Annex IX be completed in such a way as to highlight the data necessary and sufficient for the purposes of taxation and registration by the national competent authorities. 3. The manufacturer, in his capacity as the holder of a type-approval for a component or separate technical unit shall affix to each component or unit manufactured in conformity with the approved type the trade name or mark, the type and/or, if the separate Directive so provides, the type-approval mark or number. However, in the latter case, the manufacturer may choose not to affix the trade name or mark and type. 4. The manufacturer, in his capacity as the holder of a type-approval certificate, which in accordance with the provisions of Article 4 (4) includes restrictions on its use, shall deliver with each component or unit manufactured detailed information on these restrictions and shall indicate any conditions for fitting it. Article 7 Registration and entry into service 1. Each Member State shall register, permit the sale or entry into service of new vehicles on grounds relating to their construction and functioning if, and only if, they are accompanied by a valid certificate of conformity. In the case of incomplete vehicles, each Member State shall permit the sale of such vehicles but may refuse their permanent registration and entry into service so long as they are not completed. 2. Each Member State shall permit the sale or entry into service of components or separate technical units if, and only if, they comply with the requirement of the relevant separate Directive and the requirements referred to in Article 6 (3) provided that this shall not apply to components and separate technical units intended for use on vehicles which are fully or partially exempt from or not covered by this Directive. 3. If a Member State finds that vehicles, components or separate technical units of a particular type are a serious risk to road safety although they are accompanied by a valid certificate of conformity or are properly marked, then that State may, for a maximum period of six months, refuse to register such vehicles or may prohibit the sale or entry into service in its territory of such vehicles, components or separate technical units. It shall forthwith notify the other Member States and the Commission thereof, stating the reasons on which its decision is based. If the Member State which granted type-approval disputes the risk to road safety notified to it the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement. Article 8 Exemptions and alternative procedures 1. The requirements of Article 7 (1) do not apply to: - vehicles intended for use by the armed services, civil defence, fire services and forces responsible for maintaining public order, - vehicles approved in accordance with paragraph 2. 2. Each Member State may, at the request of the manufacturer, exempt from one or more of the provisions of one or more of the separate Directives: (a) Vehicles produced in small series In this case, the number of vehicles of a family of types per year registered, sold or entering service in that Member State shall be limited to not more than the number of units shown in Annex XII. Each year the Member States shall send to the Commission a list of such approvals. The Member State granting such an approval shall send a copy of the approval certificate and its attachments to the approval authorities of the other Member States designated by the manufacturer, stating the nature of exemptions which have been granted. Within three months these Member States shall decide whether, and for which number of units, they accept the type-approval for vehicles to be registered within their territory. For the purposes of approvals granted in accordance with this point (a), the requirements of Articles 3, 4, 5, 6, 10 and 11 shall apply only in so far as they are deemed to be relevant by the approval authority. Where an exemption is granted in accordance with this point (a) the Member State may require a relevant alternative provision; (b) End-of-series vehicles 1. Within the quantitative limits contained in Annex XII, section B and for a limited period Member States may register and permit the sale or entry into service of new vehicles conforming to a type of vehicle whose type-approval is no longer valid under Article 5 (5). This provision shall apply only to vehicles which: - were in the territory of the European Community, and - were accompanied by a valid certificate of conformity which had been issued when the type-approval of the vehicle in question was still valid, but which had not been registered or put into service before the said type-approval lost its validity. This option shall be limited to a period of 12 months for complete vehicles and 18 months for vehicles completed as from the date on which the type-approval lost its validity. 2. For paragraph 1 to be applied to one or more vehicle types of a given category, the manufacturer must submit a request to the competent authorities of the Member State which approved the corresponding type(s) of vehicle before the entry into force of the separate Directives or of the amendments thereto. The request must specify the technical and/or economic reasons on which it is based. If the request is accepted by the Member State, the latter must, within a month, send the competent authorities of the other Member States particulars of and reasons for the exemptions granted to the manufacturer together with the information provided for in Article 5 (5). Each Member State concerned by the entry into service of such types of vehicle shall be responsible for ensuring that the manufacturer complies with the provisions of Annex XII B. Member States shall each year send the Commission a list of exemptions granted and the reasons therefor. (c) Vehicles, components or separate technical units incorporating technologies or concepts which cannot, due to their specific nature, comply with one or more of the requirements of one or more of the separate Directives In this case, the Member State granting such an approval shall, within one month, send a copy of the approval certificate and its attachments to the approval authorities of the other Member States and shall forthwith send to the Commission a report containing: - the reason why the technologies or concepts in question prevent the vehicle, component or separate technical unit from complying with the requirements of one or more of the relevant separate Directives, - a description of the areas of safety and environmental protection concerned and the measures taken, - a description of the tests and their results that demonstrate at least an equivalent level of safety and environmental protection as is provided by the requirements of one or more of the relevant separate Directives. - proposals for amendments to the relevant separate Directives or new separate Directive(s) as applicable. The Commission shall, in accordance with the procedure laid down in Article 13, decide within three months whether or not to approve the report. If the Commission approves the report, the Member State may issue a type-approval in accordance with this Directive and the Commission will take the necessary steps to adapt the separate Directive(s) to which the derogation was granted. The validity of such type-approval is restricted to 24 months, but may be extended by the Commission upon request of the Member State which has granted the type-approval. 3. Approval certificates issued in accordance with paragraph 2, the models for which are shown in Annex VI, may not carry the heading 'EEC Vehicle Type-Approval Certificate', except in the case mentioned in 2 (c) where the Commission has approved the report. Article 9 Acceptance of equivalent approvals 1. The Council may, acting by a qualified majority on a proposal from the Commission, acknowledge the equivalence between the conditions or provisions for type-approval of systems, components and separate technical units established by the present Directive and the procedures established by international regulations or regulations of third countries, in the framework of multilateral or bilateral agreements between the Community and third countries. 2. The equivalence of the international regulations listed in Part II of Annex IV with the corresponding separate Directives shall be recognized. The approval authorities of the Member States shall accept approvals according to those regulations and, where applicable, the pertaining approval marks, in lieu of the corresponding approvals and/or approvals marks according to the equivalent separate Directives. The listed international regulations shall be published in the Official Journal of the European Communities. Article 10 Conformity of production arrangements 1. A Member State granting type-approval shall take the necessary measures in accordance with Annex X in relation to that approval to verify, if need be in cooperation with the approval authorities of the other Member States, that adequate arrangements have been made to ensure that production vehicles, systems, components or separate technical units, as the case may be, conform to the approved type. 2. A Member State which has granted a type approval shall take the necessary measures in accordance with Annex X in relation to that approval to verify, if need be in cooperation with the approval authorities of the other Member States, that the arrangements referred to in paragraph 1 continue to be adequate and that production vehicles, systems, components or separate technical units, as the case may be, continue to conform to the approved type. Verification to ensure that products conform to the approved type shall be limited to the procedures set out in section 2 of Annex X and in those separate Directives that contain specific requirements. Article 11 Nonconformity with the approved type 1. There shall be failure to conform to the approved type where deviations from the particulars in the type-approval certificate and/or the information package are found to exist und where these deviations have not been authorized under Article 5 (3) or (4), by the Member State which granted the type-approval. A vehicle shall not be considered to deviate from the approved type where tolerances are permitted by separate Directives and these tolerances are respected. 2. If a Member State which has granted type-approval finds that vehicles, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark do not conform to the type it has approved, it shall take the necessary measures to ensure that production vehicles, components or separate technical units, as the case may be, again conform to the approved type. The approval authorities of that Member State shall advise those of the other Member States of the measures taken which may, where necessary, extend to withdrawal of type-approval. 3. If a Member State demonstrates that vehicles, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark do not conform to the approved type it may request the Member State which granted the type-approval to verify that vehicles, components or separate technical units, as the case may be, in production conform to the approved type. Such action shall be taken as soon as possible and in any case within six months of the date of the request. 4. In the case of: - vehicle type-approval where the nonconformity of a vehicle arises exclusively from the nonconformity of a system, component or separate technical unit, or - multi-stage type-approval where the nonconformity of a completed vehicle arises exclusively from the nonconformity of a system, component or separate technical unit being part of the incomplete vehicle, or of the incomplete vehicle itself, the vehicle-approval authority shall request the Member State(s) which granted any relevant system, component, separate technical unit or incomplete vehicle type-approval(s) to take the necessary action to ensure that vehicles in production again conform to the approved type. Such action shall be taken as soon as possible and in any case within six months of the date of the request, if necessary in conjunction with the Member State making the request. Where a failure to conform is established, the approval authorities of the Member State which granted the system, component or separate technical unit type-approval or the approval of the incomplete vehicle shall take the measures set out in paragraph 2. 5. The approval authorities of the Member States shall inform each other within one month of any withdrawal of type-approval and of the reasons for such a measure. 6. If the Member State which granted type-approval disputes the failure to conform notified to it the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement. Article 12 Notification of decisions and remedies available All decisions taken pursuant to the provisions adopted in implementation of this Directive and refusing or withdrawing type-approval, or refusing registration or prohibiting sale, shall state in detail the reasons on which they are based. Any decisions shall be notified to the party concerned who shall, at the same time, be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 13 Adaptation of the Annexes 1. A Committee for Adaptation to Technical Progress hereinafter called 'the Committee', is hereby set up; it shall consist of representatives of the Member States with a representative of the Commission as Chairman. 2. All the amendments necessary for adapting: - the Annexes to this Directive, or - the provisions of the separate Directives, save as otherwise provided therein, shall be adopted in accordance with the procedure laid down in paragraph 3. This procedure shall also apply to the introduction of provisions on the type-approval of separate technical units into the separate Directives. 3. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Regulation shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. If the measures envisaged are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. 4. Should the Council, acting on a proposal from the Commission, adopt a new separate Directive, it shall on the basis of that same proposal adopt appropriate amendments to the relevant Annexes to this Directive. Article 14 Notification of approval authorities and technical services 1. The Member States shall notify to the Commission and to the other Member States the names and addresses of: - the type-approval authorities and, if applicable, the disciplines for which the authorities are responsible, and - the technical services which they have appointed, specifying for which test procedures each of these services has been appointed. The notified services must satisfy the harmonized standards on the operation of testing laboratories (EN 45001) subject to the following provisos: (i) a manufacturer cannot be accredited as a technical service except where the separate Directives make express provision; (ii) for the purposes of this Directive it is not considered exceptional for a technical service to use outside equipment, subject to the agreement of the approval authority. 2. A notified service shall be presumed to satisfy the harmonized standard but, where appropriate, the Commission may request Member States to provide supporting evidence. Third country services may only be notified as an appointed technical service in the framework of a bilateral or multilateral agreement between the Community and the third country.'; 2. Annexes I to III are replaced by the Annexes to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on or before 31 December 1992. They shall forthwith inform the Commission thereof. They shall apply these provisions from 1 January 1993. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. As far as vehicle type-approval is concerned, Member States shall apply this Directive only for vehicles of category M1 equipped with an internal combustion engine pending an amendment of the Annexes in accordance with Article 13 of Directive 70/156/EEC, as amended by this Directive, in order to include vehicles of category M1 powered by engines other than internal combustion engines and other vehicles categories. In the meantime, the provisions of Article 10 of Directive 70/156/EEC, as amended by Directive 87/403/EEC, shall be applicable to vehicle type-approval of the other vehicle categories. 3. Until 31 December 1995 for complete vehicles and until 31 December 1997 for completed vehicles following multi-stage type-approval, Member States shall apply Article 4 (1) of Directive 70/156/EEC, as amended by this Directive, only at the request of the manufacturer. In the meantime Member States shall grant national type-approval to, and permit registration, sale and entry into service of vehicles, components and separate technical units in accordance with the provisions of Article 10 of Directive 70/156/EEC, as amended by Directive 87/403/EEC. 4. Until 31 December 1997 for complete vehicles and until 31 December 1999 for completed vehicles following multi-stage type-approval, Article 7 (1) and (2) of Directive 70/156/EEC, as amended by this Directive, shall not apply to vehicles, components and separate technical units belonging to a type for which a national type-approval has been granted before 1 January 1996 or 1 January 1998 or to a type which a Member State has registered, permitted the sale or entry into service of before 1 January 1996 or 1 January 1998. Approvals forming part of the national type-approval procedure referred to above which have been granted pursuant to the separate Directives shall remain in force after 31 December 1997 for complete vehicles, and after 31 December 1999 for vehicles completed following multi-stage type-approval, unless one of the conditions laid down in the second subparagraph of Article 5 (3) of Directive 70/156/EEC as amended by this Directive should apply. 5. Subject to Article 8 (2) (a) and (b) of Directive 70/156/EEC as amended by this Directive, paragraphs 3 and 4 shall not permit Member States to derogate from any provisions of a separate Directive which lays down requirements based on total harmonization in respect of the type-approval and initial entry into service of a vehicle, component or separate technical unit. Article 3 Not later than 31 December 1994, on the basis of the relevant information communicated by the competent authorities, the Commission shall draw up a report on the application of the European type-approval procedures, paying particular attention to the derogations in Article 8 of Directive 70/156/EEC as amended by this Directive, and on the impact of the new principle of harmonization in the various Member States and where appropriate shall propose the amendments required to improve the type-approval arrangements, including the adaptation of the separate Directives to the new principle of harmonization, and to facilitate the entry into service of the vehicles in the Member States, which amendments shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC as amended by this Directive. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 18 June 1992. For the Council The President Vitor MARTINS (1) OJ No C 301, 21. 11. 1991, p. 1.(2) OJ No C 67, 16. 3. 1992, p. 44 and OJ No 176, 13. 7. 1992.(3) OJ No C 79, 30. 3. 1992, p. 4.(4) OJ No L 42, 23. 2. 1970, p. 1. Last amended by Directive 87/403/EEC (OJ No L 220, 8. 8. 1987, p. 44). LIST OF ANNEXES Annex I Complete list of information for the purposes of vehicle type-approval Annex II Definition of vehicle category and vehicle types Annex III Information document for the purposes of vehicle type-approval Annex IV List of requirements for the purposes of vehicle type-approval Annex V Procedures to be followed during vehicle approval Annex VI EEC vehicle type-approval certificate Annex VII Approval numbering system Annex VIII Test results Annex IX Certificate of conformity Annex X Conformity of production procedures Annex XI Nature of and provisions for special purpose vehicles Annex XII Small series limits and end-of-series limits Annex XIII List of separate Directive approvals issued Annex XIV Procedures to be followed during multi-stage type-approval ANNEX I (a) COMPLETE LIST OF INFORMATION FOR THE PURPOSES OF VEHICLE TYPE-APPROVAL (All information documents in this Directive and in separate Directives must consist only of extracts from, and adhere to the item numbering system of, this total list.) The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): . 0.2. Type and general commercial description(s): . 0.3. Means of identification of type, if marked on the vehicle (b): . 0.3.1. Location of that marking: . 0.4. Category of vehicle (c): . 0.5. Name and address of manufacturer: . 0.6. Location of statutory plates and inscriptions and method of affixing 0.6.1. on the chassis: . 0.6.2. on the bodywork: . 0.7. In the case of components and separate technical units, location and method of affixing of the EEC approval mark: . 0.8. Address(es) of assembly plant(s): . 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: . 1.2. Dimensional drawing of the whole vehicle: . 1.3. Number of axles and wheels: . 1.3.1. Number and position of axles with double wheels: . 1.3.2. Number and position of steered axles: . 1.3.3. Powered axles (number, position, interconnection): . 1.4. Chassis (if any) (overall drawing): . 1.5. Material used for the side-members (d): . 1.6. Position and arrangement of the engine: . 1.7. Driving cab (forward, semi-forward or normal) (z): . 1.8. Hand of drive: . 2. MASSES AND DIMENSIONS (e) (in kg and mm) (Refer to drawing where applicable) 2.1. Wheel base(s) (fully loaded) (f): . 2.1.1. In the case of semi-trailers: distance between the axis of the fifth wheel king pin and the foremost rear axle: . 2.2. In the case of tractive units: . 2.2.1. Fifth wheel lead (maximum and minimum) (g): . 2.2.2. Maximum height of the fifth wheel (standardized) (h): . 2.2.3. Distance between the rear of the cab and the rear axle(s): . 2.2.3.1. Distance between the rear of the cab and the rear axle(s) (in the case of a chassis with cab): . 2.2.3.2. Distance between the rear of the steering wheel and the rear axle(s) (in the case of a bare chassis): . 2.3. Axle track(s) and width(s) 2.3.1. Track of each steered axle (i): . 2.3.2. Track of all other axles (i): . 2.3.3. Width of the widest rear axle: . 2.3.4. Width of the rearmost axle: . 2.4. Range of vehicle dimensions (overall) 2.4.1. For chassis without bodywork 2.4.1.1. Length (j): . 2.4.1.2. Width (k): . 2.4.1.2.1. Maximum width: . 2.4.1.2.2. Minimum width: . 2.4.1.3. Height (unladen) (l) (for suspensions adjustable for height, indicate normal running position): . 2.4.1.4. Front overhang (m): . 2.4.1.5. Rear overhang (n): . 2.4.1.6. Ground clearance (as defined in § 4.5.4 of Section A of Annex II): . 2.4.1.7. Distance between axles (if multi-axled): . 2.4.2. For chassis with bodywork 2.4.2.1. Length (j): . 2.4.2.2. Width (k): . 2.4.2.3. Height (unladen) (l) (for suspensions adjustable for height, indicate normal running position):. 2.4.2.4. Front overhang (m): . 2.4.2.5. Rear overhang (n): . 2.4.2.6. Ground clearance (as defined in § 4.5.4 of section A of Annex II): . 2.4.2.7. Distance between axles (if multi-axled): . 2.5. Mass of the bare chassis (without cab, coolant, oils, fuel, spare wheel, tools or driver): . 2.5.1. Distribution of this mass among the axles: . 2.6. Mass of the vehicle with bodywork in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork (including coolant, oils, fuel, tools, spare wheel and driver) (o) (maximum and minimum for each version): . 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each version): . 2.7. Minimum mass of the vehicle as stated by the manufacturer: . 2.7.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: . 2.8. Technically permissible maximum laden mass stated by the manufacturer (maximum and minimum for each version) (y): . 2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each version): . 2.9. Technically permissible maximum mass on each axle and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point, stated by the manufacturer: . 2.10. Maximum mass of trailer which may be coupled: . 2.10.1. Full trailer: . 2.10.2. Semi-trailer: . 2.10.3. Centre-axle trailer: . 2.10.3.1. Maximum ratio of the coupling overhang (p) to the wheelbase: . 2.10.3.2. Maximum V-value (kN): . 2.10.4. Maximum mass of the combination: . 2.10.5. Vehicle is/is not ( ¹) suitable for towing loads (applicable to M1 vehicles only): . 2.10.6. Maximum mass of unbraked trailer: . 2.11. Maximum vertical load 2.11.1. On the towing vehicle's coupling point for a trailer: . 2.11.2. On the drawbar of a trailer: . 2.12. Swept path: . 2.13. Engine power/maximum mass ratio (in kW/kg): . 2.14. Hill-starting ability: . 3. POWER PLANT (q) 3.1. Manufacturer: . 3.1.1. Manufacturer's engine code: (As marked on the engine, or other means of identification): . 3.2. Internal combustion engine 3.2.1. Specific engine information 3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke ( ¹) 3.2.1.2. Number and arrangement of cylinders: . 3.2.1.2.1. Bore (r): . . . . . . mm 3.2.1.2.2. Stroke (r): . . . . . . mm 3.2.1.2.3. Firing order: . 3.2.1.3. Engine capacity (s): . . . . . . cm ³ 3.2.1.4. Volumetric compression ratio ( ²): . 3.2.1.5. Drawings of combustion chamber, piston crown and piston rings: . 3.2.1.6. Idling speed ( ²): . . . . . . min-1 3.2.1.7. Carbon monoxide content by volume in the exhaust gas with the engine idling ( ²): . . . . . . % as stated by the manufacturer 3.2.1.8. Maximum net power (t): . . . . . . kW at . . . . . . min-1 3.2.1.9. Maximum permitted engine speed as prescribed by the manufacturer: . . . . . . min-1 3.2.1.10. Maximum net torque (t): . . . . . . Nm at . . . . . . min-1 3.2.2. Fuel: diesel oil/petrol/LPG/any other ( ¹) 3.2.2.1. RON, leaded:. 3.2.2.2. RON, unleaded: . 3.2.2.3. Fuel tank inlet: restricted orifice/label ( ¹) 3.2.3. Fuel tank(s) 3.2.3.1. Service fuel tank(s) 3.2.3.1.1. Number, capacity, material: . 3.2.3.1.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: . 3.2.3.1.3. Drawing clearly showing the position of the tank(s) in the vehicle: . 3.2.3.2. Reserve fuel tank(s) 3.2.3.2.1. Number, capacity, material: . 3.2.3.2.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: . 3.2.3.2.3. Drawing clearly showing the position of the tank(s) in the vehicle: . 3.2.4. Fuel feed 3.2.4.1. By carburettor(s): yes/no ( ¹) 3.2.4.1.1. Make(s): . 3.2.4.1.2. Type(s): . 3.2.4.1.3. Number fitted: . 3.2.4.1.4. Adjustments ( ²) 3.2.4.1.4.1. 3.2.4.1.4.2. 3.2.4.1.4.3. 3.2.4.1.4.4. 3.2.4.1.4.5. Jets: . Venturis: . Float-chamber level: . Mass of float: . Float needle: . aa Or the curve of fuel delivery plotted against the air flow and settings required to keep to the curve. 3.2.4.1.5. Cold start system: manual/automatic ( ¹) 3.2.4.1.5.1. Operating principle(s): . 3.2.4.1.5.2. Operating limits/settings ( ¹) ( ²): . 3.2.4.2. By fuel injection (compression ignition only): yes/no ( ¹) 3.2.4.2.1. System description: . 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber ( ¹) 3.2.4.2.3. Injection pump 3.2.4.2.3.1. Make(s): . 3.2.4.2.3.2. Type(s): . 3.2.4.2.3.3. Maximum fuel delivery ( ¹) ( ²): . . . . . . mm ³/stroke or cycle at a pump speed of: . . . . . . min-1 or, alternatively, a characteristic diagram: . 3.2.4.2.3.4. Injection timing ( ²): . 3.2.4.2.3.5. Injection advance curve ( ²): . 3.2.4.2.3.6. Calibration procedure: test bench/engine ( ¹) 3.2.4.2.4. Governor 3.2.4.2.4.1. Type: . 3.2.4.2.4.2. Cut-off point 3.2.4.2.4.2.1. Cut-off point under load: . . . . . . min-1 3.2.4.2.4.2.2. Cut-off point without load: . . . . . . min-1 3.2.4.2.5. Injection piping 3.2.4.2.5.1. Length: . . . . . . mm 3.2.4.2.5.2. Internal diameter: . . . . . . mm 3.2.4.2.6. Injector(s) 3.2.4.2.6.1. Make(s): . 3.2.4.2.6.2. Type(s): . 3.2.4.2.6.3. Opening pressure ( ²): . . . . . . kPa or characteristic diagram ( ²): . 3.2.4.2.7. Cold start system 3.2.4.2.7.1. Make(s): . 3.2.4.2.7.2. Type(s): . 3.2.4.2.7.3. Description: . 3.2.4.2.8. Auxiliary starting aid 3.2.4.2.8.1. Make(s): . 3.2.4.2.8.2. Type(s): . 3.2.4.2.8.3. System description: . 3.2.4.3. By fuel injection (positive ignition only): yes/no ( ¹) 3.2.4.3.1. Working principle: intake manifold (single-/multi-point ( ¹)/direct injection/other (specify) ( ¹)): . 3.2.4.3.2. Make(s): . 3.2.4.3.3. Type(s): . 3.2.4.3.4. System description . 3.2.4.3.4.1. 3.2.4.3.4.2. 3.2.4.3.4.3. 3.2.4.3.4.4. 3.2.4.3.4.5. 3.2.4.3.4.6. 3.2.4.3.4.7. 3.2.4.3.4.8. 3.2.4.3.4.9. 3.2.4.3.4.10. 3.2.4.3.4.11. Type or number of the control unit: . Type of fuel regulator: . Type of air-flow sensor: . Type of fuel distributor: . Type of pressure regulator: . Type of microswitch: . Type of idling adjustment screw: . Type of throttle housing: . Type of water temperature sensor: . Type of air temperature sensor: . Type of air temperature switch: . aa In the case of systems other than continuous injection give equivalent details 3.2.4.3.5. Injectors: opening pressure ( ²): . . . . . . kPa or characteristic diagram ( ²): . 3.2.4.3.6. Injection timing: . 3.2.4.3.7. Cold start system 3.2.4.3.7.1. Operating principle(s): . 3.2.4.3.7.2. Operating limits/settings ( ¹) ( ²): . 3.2.4.4. Feed pump 3.2.4.4.1. Pressure ( ²): . . . . . . kPa or characteristic diagram: . 3.2.5. Electrical system 3.2.5.1. Rated voltage: . . . . . . V, positive/negative ground ( ¹) 3.2.5.2. Generator 3.2.5.2.1. Type: . 3.2.5.2.2. Nominal output: . . . . . . VA 3.2.6. Ignition 3.2.6.1. Make(s): . 3.2.6.2. Type(s): . 3.2.6.3. Working principle: . 3.2.6.4. Ignition advance curve ( ²): . 3.2.6.5. Static ignition timing ( ²): . . . . . . degrees before TDC 3.2.6.6. Contact-point gap ( ²): . . . . . . mm 3.2.6.7. Dwell-angle ( ²): . . . . . . degrees 3.2.6.8. Interference suppressor (description): . 3.2.7. Cooling system (liquid/air) ( ¹) 3.2.7.1. Nominal setting of the engine temperature control mechanism: . 3.2.7.2. Liquid 3.2.7.2.1. Nature of liquid: . 3.2.7.2.2. Circulating pump(s): yes/no ( ¹) 3.2.7.2.3. Characteristics: . , or 3.2.7.2.3.1. Make(s): . 3.2.7.2.3.2. Type(s): . 3.2.7.2.4. Drive ratio(s): . 3.2.7.2.5. Description of the fan and its drive mechanism: . 3.2.7.3. Air: . 3.2.7.3.1. Blower: yes/no ( ¹) 3.2.7.3.2. Characteristics: . , or 3.2.7.3.2.1. Make(s): . 3.2.7.3.2.2. Type(s): . 3.2.7.3.3. Drive ratio(s): . 3.2.8. Intake system 3.2.8.1. Pressure charger: yes/no ( ¹) 3.2.8.1.1. Make(s): . 3.2.8.1.2. Type(s): . 3.2.8.1.3. Description of the system (e. g. maximum charge pressure: . . . . . . kPa, wastegate if applicable): . 3.2.8.2. Intercooler: yes/no ( ¹) 3.2.8.3. Intake depression at rated engine speed and at 100 % load minimum allowable: . . . . . . kPa maximum allowable: . . . . . . kPa 3.2.8.4. Description and drawings of inlet pipes and their accessories (plenum chamber, heating device, additional air intakes, etc.): . 3.2.8.4.1. Intake manifold description (include drawings and/or photos): . 3.2.8.4.2. Air filter, drawings: . , or 3.2.8.4.2.1. Make(s): . 3.2.8.4.2.2. Type(s): . 3.2.8.4.3. Intake silencer, drawings: . , or 3.2.8.4.3.1. Make(s): . 3.2.8.4.3.2. Type(s): . 3.2.9. Exhaust system 3.2.9.1. Description and/or drawing of the exhaust manifold: . 3.2.9.2. Description and/or drawing of the exhaust system: . 3.2.9.3. Maximum allowable exhaust back pressure at rated engine speed and at 100 % load: . . . . . . kPa 3.2.9.4. Exhaust silencer(s): For front, centre, rear silencer: construction, type, marking; where relevant for exterior noise: noise-reducing measures in the engine compartment and on the engine: . . 3.2.10. Minimum cross-sectional areas of inlet and outlet ports: . 3.2.11. Valve timing or equivalent data 3.2.11.1. Maximum lift of valves, angles of opening and closing, or timing details of alternative distribution systems, in relation to dead-centres: . 3.2.11.2. Reference and/or setting ranges ( ¹): . 3.2.12. Measures taken against air pollution 3.2.12.1. Device for recycling crankcase gases (description and drawings): . 3.2.12.2. Additional anti-pollution devices (if any, and if not covered by another heading): 3.2.12.2.1. Catalytic converter: yes/no ( ¹) 3.2.12.2.1.1. Number of catalytic converters and elements: . 3.2.12.2.1.2. Dimensions, shape and volume of the catalytic converter (s): . 3.2.12.2.1.3. Type of catalytic action: . 3.2.12.2.1.4. Total charge of precious metal: . 3.2.12.2.1.5. Relative concentration: . 3.2.12.2.1.6. Substrate (structure and material): . 3.2.12.2.1.7. Cell density: . 3.2.12.2.1.8. Type of casing for the catalytic converter (s): . 3.2.12.2.1.9. Location of the catalytic converter(s) (place and reference distance in the exhaustline): . . 3.2.12.2.2. Oxygen sensor: yes/no ( ¹) 3.2.12.2.2.1. Type: . 3.2.12.2.2.2. Location: . 3.2.12.2.2.3. Control range: . 3.2.12.2.3. Air injection: yes/no ( ¹) 3.2.12.2.3.1. Type (pulse air, air pump etc.): . 3.2.12.2.4. Exhaust gas recirculation: yes/no ( ¹) 3.2.12.2.4.1. Characteristics (flow rate etc.): . 3.2.12.2.5. Evaporative emissions control system: yes/no ( ¹) 3.2.12.2.5.1. Detailed description of the devices and their state of tune: . 3.2.12.2.5.2. Drawing of the evaporation control system: . 3.2.12.2.5.3. Drawing of the carbon canister: . 3.2.12.2.5.4. Schematic drawing of the fuel tank with indication of capacity and material: . 3.2.12.2.6. Particulate trap: yes/no ( ¹) 3.2.12.2.6.1. Dimensions, shape and capacity of the particulate trap: . 3.2.12.2.6.2. Type and design of the particulate trap: . 3.2.12.2.6.3. Location (reference distance in the exhaust line): . 3.2.12.2.6.4. Method or system of regeneration, description and/or drawing: . 3.2.12.2.7. Other systems (description and operation): . 3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): . 3.2.14. Details of any devices designed to influence fuel economy (if not covered by other items): . . 3.3. Electric motor 3.3.1. Type (winding, excitation): . 3.3.1.1. Maximum hourly output: . . . . . . kW 3.3.1.2. Operating voltage: . . . . . . V 3.3.2. Battery 3.3.2.1. Number of cells: . 3.3.2.2. Mass: . . . . . . kg 3.3.2.3. Capacity: . . . . . . Ah (Amp/hours) 3.3.2.4. Position: . 3.4. Other engines or motors or combinations thereof (particulars regarding the parts of such engines or motors): . 3.5. Fuel consumption (u) 3.5.1. Urban cycle: . . . . . . l/100 km 3.5.2. Constant speed at 90 km/h: . . . . . . l/100 km 3.5.2. Constant speed at 120 km/h: . . . . . . l/100 km 3.6. Temperatures permitted by the manufacturer 3.6.1. Cooling system 3.6.1.1. Liquid cooling Maximum temperature at outlet: . . . . . . oC 3.6.1.2. Air cooling 3.6.1.2.1. Reference point: . 3.6.1.2.2. Maximum temperature at reference point: . . . . . . oC 3.6.2. Maximum outlet temperature of the inlet intercooler: . . . . . . oC 3.6.3. Maximum exhaust temperature at the point in the exhaust pipe(s) adjacent to the outer flange(s) of the exhaust manifold: . . . . . . oC 3.6.4. Fuel temperature minimum: . . . . . . oC maximum: . . . . . . oC 3.6.4. Lubricant temperature minimum: . . . . . . oC maximum: . . . . . . oC 3.7. Engine-driven equipment Maximum permissible power absorbed by the engine-driven equipment as specified in and under the operating/conditions of Directive 80/1269/EEC, as amended, Annex I, item 5.1.1, at each engine speed as defined in item 4.1 in Annex III to Directive 88/77/EEC Idling: . . . . . . kW Intermediate: . . . . . . kW Rated: . . . . . . kW 3.8. Lubrication system 3.8.1. Description of the system 3.8.1.1. Position of lubricant reservoir: . 3.8.1.2. Feed system (by pump/injection into intake/mixing with fuel, etc.) ( ¹): . 3.8.2. Lubricating pump 3.8.2.1. Make(s): . 3.8.2.2. Type(s): . 3.8.3. Mixture with fuel3.8.3.1. Percentage: . 3.8.4. Oil cooler: yes/no ( ¹) 3.8.4.1. Drawings(s): . , or 3.8.4.1.1. Make(s): . 3.8.4.1.2. Type(s): . 4. TRANSMISSION (v) 4.1. Drawing of the transmission: . 4.2. Type (mechanical, hydraulic, electric, etc.): . 4.3. Moment of inertia of engine flywheel: . 4.3.1. Additional moment of inertia with no gear engaged: . 4.4. Clutch (type): . 4.4.1. Maximum torque conversion: . 4.5. Gearbox 4.5.1. Type (manual/automatic/CVT ( ¹)): . 4.5.2. Location relative to the engine: . 4.5.3. Method of control: . 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT ( ¹) 1 2 3 . . . Minimum for CVT ( ¹) Reverse ( ¹) Continuously variable transmission. 4.6.1. Gear change-over points (for first to second, etc., manual transmissions only, in the case of flats according to Annex III A to Directive 70/220/EEC): . 4.7. Maximum vehicle speed and gear in which this is achieved (in km/h) (w): . 4.8. Speedometer (in the case of tachograph give approval mark only) . 4.8.1. Method of operation and description of drive mechanism: . . 4.8.2. Instrument constant: . 4.8.3. Tolerance of the measuring mechanism (pursuant to item 2.1.3 of Annex II to Directive 75/443/EEC: . 4.8.4. Overall transmission ratio (pursuant to item 2.1.2 of Annex II to Directive 75/443/EEC) or equivalent data: . 4.8.5. Diagram of the speedometer scale or other forms of display: . 4.9. Differential lock: yes/no (1) 5. AXLES 5.1. Drawing of each axle, together with a statement of the materials used and (optionally) of the make and type: . 6. SUSPENSION 6.1. Drawing of the suspension arrangements: . 6.2. Type and design of the suspension of each axle or wheel: . 6.2.1. Level adjustment: yes/no (2) 6.3. Characteristics of the springing parts of the suspension design, characteristics of the materials and dimensions: . 6.4. Stabilizers: yes/no (3) 6.5. Shock absorbers: yes/no (4) 6.6. Tyres and wheels 6.6.1. Tyre/wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s)) 6.6.1.1. Axle 1: . 6.6.1.2. Axle 2: . etc. 6.6.2. Upper and lower limit of rolling radii 6.6.2.1. Axle 1: . 6.6.2.2. Axle 2: . etc. 6.6.3. Tyre pressure(s) as recommended by the vehicle manufacturer: . . . . . . kPa 6.6.4. Chain/tyre/wheel combination on the front and/or rear axle that is suitable for the type of vehicle, as recommended by the manufacturer: . 6.6.5. Brief description of temporary-use spare unit, if any: . 7. STEERING 7.1. Schematic diagram of steered axle(s) showing steering geometry: . 7.2. Mechanism and control 7.2.1. Type of mechanism: . 7.2.2. Linkage to wheels: . 7.2.3. Method of assistance if any: . 7.2.3.1. Method and diagram of operation, make(s) and type(s): . 7.2.4. Schematic diagram of the steering mechanism: . 7.2.5. Schematic diagram(s) of the steering control(s): . 7.2.6. Range and method of adjustment, if any, of the steering control: . 7.3. Maximum steering angle of the wheels 7.3.1. To the right . . . . . . (degrees); number of turns of the steering wheel . . . . . . (or equivalent data) 7.3.2. To the left . . . . . . (degrees); number of turns of the steering wheel . . . . . . (or equivalent data) 8. BRAKES The following particulars, including means of identification, where applicable, are to be given: 8.1. Type and characteristics of the brakes (as defined in Annex I, item 1.6 to Directive 71/320/EEC) with a drawing, (e. g. drums or discs, wheels braked, connection to braked wheels, make and type of lining/pads, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension, . ): 8.2. Operating diagram, description and/or drawing of the following braking devices (as defined in Annex I, item 1.2 to Directive 71/320/EEC) with e. g. transmission and control (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the linkage, cylinders and control pistons, brake cylinders or equivalent components in the case of electrical braking systems): . 8.2.1. Service braking device: . 8.2.2. Secondary braking device: . 8.2.3. Parking braking device: . 8.2.4. Any additional braking device: . 8.2.5. Breakaway braking device: . 8.3. Control and transmission of trailer braking devices in vehicles (including trailers) designed to pull a trailer: . 8.4. Vehicle is equipped to tow a trailer with electric/pneumatic/hydraulic (5) service brakes: yes/no (6) 8.5. For vehicles with anti-lock systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan: . 8.6. Calculation and curves according to the Appendix to 1.1.4.2 of Annex II to Directive 71/320/EEC (or the Appendix to Annex XI, if applicable): . 8.7. Description and/or drawing of the energy supply (also to be specified for power-assisted braking devices): . 8.8. Calculation of the braking system: determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control: . 8.9. Brief description of the braking devices (according to item 1.3 of Annex IX to Directive 71/320/EEC): . 8.10. If claiming exemptions from the Type I and/or Type II tests, state the number of the report in accordance with Appendix 2 of Annex VII to Directive 71/320/EEC: . 9. BODYWORK 9.1. Type of bodywork: . 9.2. Materials used and methods of construction: . 9.3. Occupant doors, latches and hinges 9.3.1. Door configuration and number of doors: . 9.3.1.1. Dimensions, direction and maximum angle of opening: . 9.3.2. Drawing of latches and hinges and of their position in the doors: . 9.3.3. Technical description of latches and hinges: . 9.3.4. Details (including dimensions) of entrances, steps and necessary handles where applicable: . 9.4. Field of vision 9.4.1. Particulars of the primary reference marks in sufficient detail to enable them to be readily identified and the position of each in relation to the others and to the R-point to be verified: . 9.4.2. Drawing(s) or photograph(s) showing the location of components parts within the 180 degrees forward field of vision: . 9.5. Windscreen and other windows 9.5.1. Windscreen 9.5.1.1. Materials used: . 9.5.1.2. Method of mounting: . 9.5.1.3. Angle of inclination: . 9.5.1.4. Approval number(s): . 9.5.2. Other windows 9.5.2.1. Materials used: . 9.5.2.2. Approval number(s): . 9.5.2.3. Rear window with light transmission factor of less than 70 %: yes/no (7) 9.6. Windscreen wiper(s) 9.6.1. Detailed technical description (including photographs or drawings): . 9.7. Windscreen washer 9.7.1. Detailed technical description (including photographs or drawings) or, if approved as separate technical unit, approval number: . 9.8. Defrosting and demisting 9.8.1. Detailed technical description (including photographs or drawings): . 9.8.2. Maximum electrical consumption: . . . . . . kW 9.9. Rear-view mirrors (state for each mirror) 9.9.1. Make: . 9.9.2. Approval mark: . 9.9.3. Variant: . 9.9.4. Drawing(s) showing the position relative to the vehicle structure: . 9.9.5. Details of the method of attachment including that part of the vehicle structure to which it is attached: . 9.9.6. Optional equipment which may affect the rearward field of vision: . 9.10. Interior fittings 9.10.1. Interior protection for occupants 9.10.1.1. Layout drawing of photographs showing the position of the attached sections or views: . 9.10.1.2. Photograph or drawing showing the reference line including the exempted area (Annex I, item 2.3.1 to Directive 74/60/EEC): . 9.10.1.3. Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used, with the exception of interior rear-view mirrors, arrangement of controls, roof and sliding roof, backrest, seats and the rear part of seats (Annex I, item 3.2 to Directive 74/60/EEC): . 9.10.2. Arrangement and identification of controls, tell-tales and indicators: . 9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: . 9.10.2.2. Photographs and/or drawings of the identification of controls, tell-tales and indicators and of the vehicle parts mentioned in Directive 78/316/EEC where relevant: . 9.10.2.3. Summary table The vehicle is equipped with the following controls, indicators and tell-tales pursuant to Annexes II and III to Directive 78/316/EEC: . Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose Symbol No Device Control/ indicator available ( ¹) Identified by symbol ( ¹) Where ( ²) Tell-tale available ( ¹) Identified by symbol ( ¹) Where ( ²) 1 Master light switch 2 Dipped-beam headlamps 3 Main-beam headlamps 4 Position (side) lamps 5 Front fog lamps 6 Rear fog lamp 7 Headlamp levelling device 8 Parking lamps 9 Direction indicators 10 Hazard warning 11 Windscreen wiper 12 Windscreen washer 13 Windscreen wiper and washer 14 Headlamp cleaning device 15 Windscreen demisting anddefrosting 16 Rear window demisting and defrosting17 Ventilating fan 18 Diesel pre-heat 19 Choke 20 Brake failure 21 Fuel level 22 Battery charging condition 23 Engine coolant temperature ( ¹) Ã  = yes. - = no or not separately available. o = optional. ( ²) d = directly on control, indicator or tell-tale. c = in close vicinity. Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which must be used if they are to be identified Symbol No Device Control/ indicator available ( ¹) Identified by symbol ( ¹) Where ( ²) Tell-tale available ( ¹) Identified by symbol ( ¹) Where ( ²) 1 Parking brake 2 Rear window wiper 3 Rear window washer 4 Rear window wiper and washer 5 Intermittent windscreen wiper 6 Audible warning device (horn) 7 Front hood (bonnet) 8 Rear hood (boot) 9 Seat belt 10 Engine oil pressure 11 Unleaded petrol ( ¹) Ã  = yes. - = no or not separately available. o = optional. ( ²) d = directly on control, indicator or tell-tale. c = in close vicinity. 9.10.3. Seats 9.10.3.1. Number: . 9.10.3.2. Position and arrangement: . 9.10.3.3. Mass: . 9.10.3.4. Characteristics: description and drawing of 9.10.3.4.1. the seats and their anchorages: . 9.10.3.4.2. the adjustment system: . 9.10.3.4.3. the displacement and locking systems: . 9.10.3.4.4. the seat belt anchorages (if incorporated in the seat structure): . 9.10.3.5. Coordinates or drawing of the R point (x) 9.10.3.5.1. Driver's seat: . 9.10.3.5.2. All other seating positions: . 9.10.3.6. Design seat back angle 9.10.3.6.1. Driver's seat: . 9.10.3.6.2. All other seating positions: . 9.10.3.7. Range of seat adjustment 9.10.3.7.1. Driver's seat . 9.10.3.7.2. All other seating positions: . 9.10.4. Type of head restraint(s) (give approval number, if available): . 9.10.5. Heating systems for the passenger compartment 9.10.5.1. A brief description of the vehicle type with regard to the heating system if the heating system uses the heat of the engine cooling fluid: . 9.10.5.2. A detailed description of the vehicle type with regard to the heating if the cooling air or the exhaust gases of the engine are used as heat source, including: 9.10.5.2.1. layout drawing of the heating system showing its position in the vehicle: . 9.10.5.2.2. layout drawing of the heat exchanger for heating systems using the exhaust gases for heating or of the parts, where the heat exchange takes place (for heating systems using the engine cooling air for heating): . 9.10.5.2.3. sectional drawing of the heat exchanger or the parts respectively where the heat exchange takes place indicating the thickness of the wall, used materials and characteristics of the surface: . 9.10.5.2.4. Specifications shall be given for further important components of the heating system such as e.g. the heater fan, with regard to their method of construction and technical data: . 9.10.5.3. Maximum electrical consumption: . . . . . . kW 9.10.6. Components influencing the behaviour of the steering mechanism in the event of an impact 9.10.6.1. A detailed description, including photographs(s) and/or drawing(s), of the vehicle type with respect to the structure, the dimensions, the lines and the constituent materials of that part of the vehicle forward of the steering control, including those components designed to contribute to the absorption of energy in the event of an impact against the steering control: . 9.10.6.2. Photograph(s) and/or drawing(s) of vehicle components other than those described in 9.10.6.1 as identified by the manufacturer in agreement with the technical service, as contributing to the behaviour of the steering mechanism in case of impact: . 9.11. External projections 9.11.1. General arrangement (drawing or photographs) indicating the position of the attached sections and views: . 9.11.2. Drawings and/or photographs, for example, and where relevant, of the door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, decorative trim, badges, emblems and recesses and any other external projections and parts of the exterior surface which can be regarded as critical (e.g. lighting equipment). If the parts listed in the previous sentence are not critical, for documentation purposes they may be replaced by photographs, accompanied if necessary by dimensional details and/or text: . 9.11.3. Drawings of parts of the external surface in accordance with Annex I, item 6.9.1 to Directive 74/483/EEC: . 9.11.4. Drawing of bumpers: . 9.11.5. Drawing of the floor line: . 9.12. Safety belts and/or other restraint systems 9.12.1. Number and position of safety belts and restraint systems and seats on which they can be used: (D = driver's side, P = passenger side, C = centre) D/P/C Complete EEC type-approval mark Variant, if applicable Front Seat Rear Seat Optional extras (e.g. for height adjusting seats, pre-loading device, etc.) 9.12.2. Number and position of safety belt anchorages and proof of compliance with Directive 76/115/EEC, as amended (i.e. type-approval number of test report): . 9.13. Safety belt anchorages 9.13.1. Photographs and/or drawings of the bodywork showing the position and dimensions of the actual and the effective anchorages including the R-points: . 9.13.2. Drawings of the belt anchorages and parts of the vehicle structure where they are attached (with the material indication): . 9.13.3. Designation of the types (8)() of safety belt authorized for fitting to the anchorages with which the vehicle is equipped: Anchorage location Vehicle structure Seat structure Front Right-hand seat " Y y Y x lower anchorages upper anchorage " y x outboard inboard Centre seat " Y y Y x lower anchorages upper anchorage " y x right left Left-hand seat " Y y Y x lower anchorages upper anchorage " y x outboard inboard Rear Right-hand seat " Y y Y x lower anchorages upper anchorage " y x outboard inboard Centre seat " Y y Y x lower anchorages upper anchorage " y x right left Left-hand seat " Y y Y x lower anchorages upper anchorage " y x outboard inboard 9.13.4. Description of a particular type of safety belt where an anchorage is located in the seat backrest or incorporates an energy dissipating device: . 9.14. Space for mounting rear registration plates (give range where appropriate, drawings may be used where applicable) 9.14.1. Height above road surface, upper edge: . 9.14.2. Height above road surface, lower edge: . 9.14.3. Distance of the centre line from the longitudinal median plane of the vehicle: . 9.14.4. Distance from the left vehicle edge: . 9.14.5. Dimensions (length Ã  width): . 9.14.6. Inclination of the plane to the vertical: . 9.14.7. Angle of the visibility in the horizontal plane: . 9.15. Rear underrun protection 9.15.1. Drawing of the vehicle parts relevant to the rear underrun protection i.e. drawing of the vehicle and/or chassis with position and mounting of the rearmost axle, drawing of the mounting and/or fittings of the rear underrun protection. If the underrun protection is not a special device, the drawing must clearly show that the required dimensions are met: . (9)() For symbols and marks to be used, see Annex III, items 1.1.3 and 1.1.4 to Directive 77/541/EEC. In the case of 'S' type belts, specify the nature of the type(s). 9.15.2. In case of a special device full description and/or drawing of the rear underrun protection (including mountings and fittings), or, if approved as a separate technical unit, type-approval number: . 9.16. Wheel guards 9.16.1. Brief description of the vehicle with regard to its wheel guards: . 9.16.2. Detailed drawings of the wheel guards and their position on the vehicle showing the dimensions specified in Figure 1 of Annex I to Directive 78/549/EEC and taking account of the extremes of tyre/wheel combinations: . 9.17. Statutory plates 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the chassis number: . 9.17.2. Photographs and/or drawings of the official part of the plates and inscriptions (completed example with dimensions): . 9.17.3. Photographs and/or drawings of the chassis number (completed example with dimensions): . 9.17.4. Manufacturer's certificate of compliance with the requirement of item 3 of Annex I to Directive 76/114/EEC: . 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of item 3.1.1.2 shall be explained: . 9.17.4.2. If characters in the second section are used to comply with the requirements of item 3.1.1.3, these characters shall be indicated: . 9.18. Suppression of radio interference9.18.1. Description and drawings/photographs of the shapes and constituent materials of the part of the body forming the engine compartment and the part of the passenger compartment nearest to it: . 9.18.2. Drawings or photographs of the position of metal components housed in the engine compartment (e.g. heating appliances, spare wheel, air filter, steering mechanism, etc.): . 9.18.3. Table and drawing of radio-interference control equipment: . 9.18.4. Particulars of the nominal value of the direct current resistances, and, in the case of resistive ignition cables, of their nominal resistance per metre: . 10. LIGHTING AND LIGHT SIGNALLING DEVICES 10.1. Table of all devices: number, make, model, type-approval mark, maximum intensity of main-beam headlamps, colour, tell-tale: . 10.2. Drawing of the position of lighting and light signalling devices: . 10.3. For every lamp and reflector specified in Directive 76/756/EEC (as amended) supply the following information (in writing and/or by diagram) 10.3.1. Drawing showing the extent of the illuminating surface: . 10.3.2. Axis of reference and centre of reference: . 10.3.3. Method of operation of concealable lamps: . 10.3.4. Any specific mounting and wiring provisions: . 10.4. Dipped-beam lamps: normal orientation as per item 4.2.6.1 of Annex I to Directive 76/756/EEC: 10.4.1. Value of initial adjustment: . 10.4.2. Location of indication: . 10.4.3. 10.4.4. 10.4.5. 10.4.6. Description/drawing (10) and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously adjustable): . Control device: . Reference marks: . Marks assigned for loading conditions: . aa applicable only for vehicles with headlamp levelling device 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s): . 11.2. Maximum D-value: . . . . . . kN 11.3. Instructions of attachement of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle given by the manufacturer; additional information, if the use of the coupling type is restricted to special types of vehicles: . 11.4. Information of the fitting of special towing brackets or mounting plates (11): . 12. MISCELLANEOUS 12.1. Audible warning device(s): . 12.1.1. Location, method of affixing, placement and orientation of the device, with dimensions: . . 12.1.2. Number of device(s): . 12.1.3. Type-approval mark(s): . 12.1.4. Electrical/pneumatic (12) circuit diagram: . 12.1.5. Rated voltage or pressure: . 12.1.6. Drawing of the mounting device: . 12.2. Devices to prevent unauthorized use of the vehicle 12.2.1. A detailed description of the vehicle type with regard to the arrangement and design of the control or of the unit on which the protective device acts: . 12.2.2. Drawings of the protective device and of its mounting on the vehicle: . 12.2.3. A technical description of the device: . 12.2.4. Details of the lock combinations used: . 12.3. Towing device(s) 12.3.1. Front: Hook/eye/other (13) 12.3.2. Rear: Hook/eye/other/none (14) 12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s): . 12.4. Details of any non-engine related devices designed to influence fuel consumption (if not covered by other items): . 12.5. Details of any non-engine related devices designed to reduce noise (if not covered by other items): . Footnotes (15) Delete where not applicable. (16) Specify the tolerance. (a) If a part has been type-approved that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or drawings. For each item for which drawings or photographs must be attached, give numbers of the corresponding attached documents. (b) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol: '?' (eg. ABC??123??). (c) Classified according to the definitions listed in Annex II Section A. (d) If possible, designation according to Euronorm, otherwise give: - description of the material, - yield point, - ultimate tensile stress, - elongation (in %), - Brinell hardness. (e) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated. (f) ISO Standard 612 - 1978, term No 6.4. (g) ISO Standard 612 - 1978, term No 6.19.2. (h) ISO Standard 612 - 1978, term No 6.20. (i) ISO Standard 612 - 1978, term No 6.5. (j) ISO Standard 612 - 1978, term No 6.1. (k) ISO Standard 612 - 1978, term No 6.2. (l) ISO Standard 612 - 1978, term No 6.3. (m) ISO Standard 612 - 1978, term No 6.6. (n) ISO Standard 612 - 1978, term No 6.7. (o) The mass of the driver is assessed at 75 kilograms and the fuel tank is filled to 90 % of the capacity specified by the manufacturer. (p) 'Coupling overhang' is the horizontal distance between the coupling for centre-axle trailers and the centreline of the rear axle(s). (q) In the case of non-conventional engines and systems, particulars equivalent to those referred to here shall be supplied by the manufacturer. (r) This figure must be rounded off to the nearest tenth of a millimetre. (s) This value must be calculated with Ã  = 3,1416 and rounded off to the nearest cm ³. (t) Determined in accordance with the requirements of Directive 80/1269/EEC. (u) Determined in accordance with the requirements of Directive 80/1268/EEC. (v) The specified particulars are to be given for any proposed variants. (w) A 5 % tolerance is permitted. (x) 'R point' or 'seating reference point' means a design point defined by the vehicle manufacturer for each seating position and established with respect to the three-dimensional reference system as specified in Annex III to Directive 77/649/EEC. (y) For trailers or semi-trailers, and for vehicles coupled with a trailer or a semi-trailer, which exert a significant vertical load on the coupling device or the fifth wheel, this load, divided by standard acceleration of gravity, is included in the maximum technically permissible mass. (z) 'forward control' means a configuration in which more than half of the engine length is rearward of the foremost point of the windshield base and the steering wheel hub in the forward quarter of the vehicle length. ANNEX II DEFINITION OF VEHICLE CATEGORIES AND VEHICLE TYPES A. Vehicle categories are defined according to the following international classification: 1. Category M: Motor vehicles with at least four wheels used for the carriage of passengers. Category M1: Vehicles used for the carriage of passengers and comprising no more than eight seats in addition to the driver's seat. Category M2: Vehicles used for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum mass not exceeding 5 tonnes. Category M3: Vehicles used for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum mass exceeding 5 tonnes. 2. Category N: Motor vehicles with at least four wheels used for the carriage of goods. Category N1: Vehicles used for the carriage of goods and having a maximum mass not exceeding 3,5 tonnes. Category N2: Vehicles used for the carriage of goods and having a maximum mass exceeding 3,5 tonnes but not exceeding 12 tonnes. Category N3: Vehicles used for the carriage of goods and having a maximum mass exceeding 12 tonnes. In the case of a towing vehicle designed to be coupled to a semi-trailer or centre-axle trailer, the mass to be considered for classifying the vehicle is the mass of the tractor vehicle in running order, increased by the mass corresponding to the maximum static vertical load transferred to the tractor vehicle by the semi-trailer or centre-axle trailer and, where applicable, by the maximum mass of the tractor vehicles's own load. 3. Category O: Trailers (including semi-trailers). Category O1: Trailers with a maximum mass not exceeding 0,75 tonnes. Category O2: Trailers with a maximum mass exceeding 0,75 tonnes but not exceeding 3,5 tonnes. Category O3: Trailers with a maximum mass exceeding 3,5 tonnes but not exceeding 10 tonnes. Category O4: Trailers with a maximum mass exceeding 10 tonnes. In the case of a semi-trailer or centre-axle trailer, the maximum mass to be considered for classifying the trailer corresponds to the static vertical load transmitted to the ground by the axle or axles of the semi-trailer or centre-axle trailer when coupled to the towing vehicle and carrying its maximum load. 4. Vehicles in categories M and N, above, considered to be off-road vehicles under the load and checking conditions set out in item 4.4 and pursuant to the definitions and sketches of item 4.5. 4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and motor vehicles in category M1 are considered to be off-road vehicles if they have: - at least one front axle and at least one rear axle designed to be driven simultaneously including vehicles where the drive to one axle can be disengaged, - at least one differential locking mechanism or at least one mechanism having a similar effect and if they can climb a 30 % gradient calculated for a solo vehicle. In addition, they must satisfy at least five of the following six requirements: - the approach angle must be at least 25 degrees, - the departure angle must be at least 20 degrees, - the ramp angle must be at least 20 degrees, - the ground clearance under the front axle must be at least 180 mm, - the ground clearance under the rear axle must be at least 180 mm, - the ground clearance between the axles must be at least 200 mm. 4.2. Vehicles in category N1 with a maximum mass exceeding two tonnes or in category N2, M2 or M3 with a maximum mass not exceeding 12 tonnes are considered to be off-road vehicles either if all their wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following three requirements are satisfied: - at least one front axle and at least one rear axle are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, - there is at least one differential locking mechanism or at least one mechanism having a similar effect, - they can climb a 25 % gradient calculated for a solo vehicle. 4.3. Vehicles in category M3 with a maximum mass exceeding 12 tonnes or in category N3 are to be considered to be off-road vehicles either if the wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following requirements are satisfied: - at least half the wheels are driven, - there is at least one differential locking mechanism or at least one mechanism having a similar effect, - they can climb a 25 % gradient calculated for a solo vehicle, - at least four of the following six requirements are satisfied: - the approach angle must be at least 25 degrees, - the departure angle must be at least 25 degrees, - the ramp angle must be at least 25 degrees, - the ground clearance under the front axle must be at least 250 mm, - the ground clearance between the axles must be at least 300 mm, - the ground clearance under the rear axle must be least 250 mm. 4.4. Load and checking conditions. 4.4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and vehicles in category M1 must be in running order, namely with coolant fluid, lubricants, fuel, tools, spare-wheel and a driver considered to weigh a standard 75 kilograms. 4.4.2. Motor vehicles other than those referred to in 4.4.1 must be loaded to the technically permissible maximum mass stated by the manufacturer. 4.4.3. The ability to climb the required gradients (25 % and 30 %) is verified by simple calculation. In exceptional cases, however, the technical services may ask for a vehicle of the type concerned to be submitted to it for an actual test. 4.4.4. When measuring approach and departure angles and ramp angles, no account is taken of underrun protective devices. 4.5. Definitions and sketches of approach and departure angles, ramp angle and ground clearance. 4.5.1. 'Approach angle' means the maximum angle between the ground plane and planes tangential to the tyres of the front wheels, under a static load, such that no point of the vehicle ahead of the front axle is situated below these planes and no rigid part of the vehicle, with the exception of any steps, is situated below these planes. 4.5.2. 'Departure angle' means the maximum angle between the ground plane and planes tangential to the tyres of the rear wheels, under a static load, such that no point of the vehicle behind the rearmost axle is situated below these planes and no rigid part of the vehicle is situated below these planes. 4.5.3. 'Ramp angle' means the minimum acute angle between two planes, perpendicular to the median longitudinal plane of the vehicle, tangential to the tyres of the front wheels and to the tyres of the rear wheels respectively, under a static load, the intersection of which touches the rigid underside of the vehicle apart from the wheels. This angle defines the steepest ramp over which the vehicle can pass. 4.5.4. 'Ground clearance between the axles' means the shortest distance between the ground plane and the lowest fixed point of the vehicle. Multi-axled bogies are considered to be a single axle. 4.5.5. 'Ground clearance beneath one axle' means the distance beneath the highest point of the arc of a circle passing through the centre of the tyre footprint of the wheels on one axle (the inner wheels in the case of twin tyres) and touching the lowest fixed point of the vehicle between the wheels. No rigid part of the vehicle may project into the shaded area of the diagram. Where appropriate, the ground clearance of several axles is indicated in accordance with their arrangement, for example 280/250/250. B. DEFINITION OF VEHICLE TYPE 1. For the purposes of category M1: A 'type' shall consist of vehicles which do not differ in at least the following essential respects: - the manufacturer, - the manufacturer's type designation, - essential aspects of construction and design: - chassis/floor pan (obvious and fundamental differences), - power plant (internal combustion/electric/hybrid). 'Variant' of a type means vehicles within a type which do not differ in at least the following essential respects: - body style (e.g. saloon, hatchback, coupe, cabriolet, wagon, etc.), - power plant: - working principle (as in item 3.2.1.1 of Annex III), - number and arrangement of cylinders, - power differences of more than 30 % (the highest is more than 1,3 times the lowest), - capacity differences of more than 20 % (the highest is more than 1,2 times the lowest), - powered axles (number, position, interconnection), - steered axles (number and position). 'Version' of a variant means vehicles which consist of permitted combinations of items shown in the information package in accordance with Annex III and Annex VIII. Full identification of the vehicle just from the designations of type, variant and version must be consistent with a single accurate definition of all the technical characteristics required for the vehicle to be put into service, and particularly the parameter(s) necessary for determining the taxes applicable to the vehicle. These parameters will be established in the relevant Annexes which cover the information to be provided for type-approval purposes. ANNEX III INFORMATION DOCUMENT FOR THE PURPOSES OF VEHICLE TYPE-APPROVAL (for footnotes refer to Annex I) PART I The following information, if applicable, must be supplied in triplicate and include a list of portents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4, or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): . 0.2. Type and general commercial description(s): . 0.3. Means of identification of type, if marked on the vehicle (b): . 0.3.1. Location of that marking: . 0.4. Category of vehicle (c): . 0.5. Name and address of manufacturer: . 0.8. Address(es) of assembly plant(s): . 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle (different body styles only): . 1.3. Number of axles and wheels: . 1.3.2. Number and position of steered axles: . 1.3.3. Powered axles (number, position, interconnection): . 1.4. Chassis (if any) (overall drawing): . 1.6. Position and arrangement of the engine: . 1.8. Hand of drive . 2. MASSES AND DIMENSIONS 2.1. Wheelbase(s) (fully loaded) (f): . 2.3.1. Track of each steered axle (i): . 2.3.2. Track of all other axles (i): . 2.4. Range of vehicle dimensions (overall) 2.4.2.1. Length (j): . 2.4.2.2. Width (k): . 2.4.2.3. Height (unladen) (l) (for suspension adjustable for height, indicate normal running position): . 2.6. Mass of the vehicle with bodywork in running order (including coolant, oils, fuel, tools, spare wheel and driver) (o) (maximum and minimum for each version):. 2.6.1. Distribution of this mass among the axles (maximum and minimum for each version): . 2.8. Technically permissible maximum laden mass stated by the manufacturer (maximum and minimum for each version) (y): . 2.8.1. Distribution of this mass among the axles (maximum and minimum for each version): . 2.9. Technically permissible maximum mass on each axle: . 2.10. Maximum mass of trailer which may be coupled 2.10.1. Full trailer: . 2.10.2. Semi-trailer: . 2.10.3. Centre-axle trailer: . 2.10.4. Maximum mass of the combination: . 2.10.5. Vehicle is/is not ( ¹) suitable for towing loads: . 2.10.6. Maximum mass of unbraked trailer: . 2.11. Maximum vertical load 2.11.1. On the towing vehicle's coupling point for a trailer: . 3. POWER PLANT (q) 3.1. Manufacturer: . 3.1.1. Manufacturer's engine code: (As marked on the engine, or other means of identification) . 3.2. International combustion engine 3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke ( ¹) 3.2.1.2. Number and arrangement of cylinders: . 3.2.1.3. Engine capacity (s): . . . . . . cm ³ 3.2.1.8. Maximum net power (t): . . . . . . kW at . . . . . . min-1 3.2.2. Fuel: diesel oil/petrol/LPG/any other ( ¹) 3.2.4. Fuel feed 3.2.4.1. By carburettor(s): yes/no ( ¹) 3.2.4.2. By fuel injection (compression ignition only): yes/no ( ¹) 3.2.4.2.1. Description of the system: 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber ( ¹) 3.2.4.3. By fuel injection (positive ignition only): yes/no ( ¹) 3.2.7. Cooling system: liquid/air ( ¹) 3.2.8. Intake system 3.2.8.1. Pressure charger: yes/no ( ¹) 3.2.12. Measures taken against air pollution 3.2.12.2. Additional anti-pollution devices (if any, and if not covered by another heading) 3.2.12.2.1. Catalitic converter: yes/no ( ¹) 3.2.12.2.2. Oxygen sensor: yes/no ( ¹) 3.2.12.2.3. Air injection: yes/no ( ¹) 3.2.12.2.4. Exhaust gas recirculation: yes/no ( ¹) 3.2.12.2.5. Evaporative emissions control system: yes/no ( ¹) 3.2.12.2.6. Particulate trap: yes/no ( ¹) 3.2.12.2.7. Other systems: . 3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): . 3.3. Electric motor 3.3.1. Type (winding, excitation): . 3.3.1.1. Maximum hourly output: . . . . . . kW 3.3.1.2. Operating voltage: . . . . . . V 3.3.2. Battery 3.3.2.4. Position: . 4. TRANSMISSION (v) 4.2. Type (mechanical, hydraulic, electric, etc.): . 4.5. Gearbox 4.5.1. Type (manual/automatic/CVT (continuously variable transmission)): . 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT ( ¹) 1 2 3 . . . Minimum for CVT ( ¹) Reverse (1) Continuously variable transmission. 4.7. Maximum vehicle speed and gear in which this is achieved (in km/h) (w): . 6. SUSPENSION 6.2. Type and design of the suspension of each axle or wheel (e.g. McPherson strut, coil spring, etc.): 6.2.1. Level adjustment: yes/no (2) 6.6.1. Tyre/wheel combination(s): (For tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s)) 6.6.1.1. axle 1: . 6.6.1.2. axle 2: . etc. 6.6.2. Upper and lower limit of rolling radii 6.6.2.1. axle 1: . 6.6.2.2. axle 2: . etc. 7. STEERING 7.2. Mechanism and control 7.2.1. Type of mechanism: . 7.2.2. Linkage to wheels: . 7.2.3. Method of assistance, if any: . 8. BRAKES 8.9. Brief description of the braking devices (according to item 1.3 of Annex IX to Directive 71/320/EEC): . 9. BODYWORK 9.1. Type of bodywork: . 9.3. Occupant doors, latches and hinges 9.3.1. Door configuration and number of doors: . 9.10. Interior fittings 9.10.3. Seats: . 9.10.3.1. Number: . 9.10.3.2. Position and arrangement: . 9.10.4. Type of head restraint(s) (give approval number if available): . 9.17. Statutory plates 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the chassis number: . 9.17.4. Manufacturer's descriptive note on compliance with the requirement of item 3 of Annex I to Directive 76/114/EEC . 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of item 3.1.1.2 shall be explained: . 9.17.4.2. If characters in the second section are used to comply with the requirements of item 3.1.1.3, these characters shall be indicated: . 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s): . PART II Matrix showing the permissible combinations into vehicle versions of those items in Part I for which there are multiple entries. For those multiple entry items each entry is denoted by a prefix letter which will be used in this matrix to denote which entry (or entries) from a particular item are applicable to a particular version. A separate matrix must be compiled for each variant within the type. For the purposes of computation of the applicable taxes, multiple entries of the following parameters may not be combined within one version: - wheelbase, - mass of the vehicle with bodywork in running order, - mass of the vehicle (without driver, coolant, lubricant, fuel), - technically permissible maximum mass on each axle, - technically permissible maximum laden mass, - engine capacity, - maximum net power, - gearbox type, - number of gears, gear ratios and final drive ratio, - upper and lower limits of rolling radii of tyres fitted to each axle, - number of seats. Multiple entries for which there are no restrictions on their combination within a variant should be listed in the column headed 'all'. Item No All Version 1 Version 2 Etc. Version No This information may be presented in an alternative format or layout so long as the original purpose is fulfilled. Each variant and each version must be identified by a numerical code, or number consisting of a combination of letters and numbers, which must also be indicated in the certificate of conformity (Annex IX) of the vehicle concerned. PART III Separate Directive approval numbers Supply the information required by the following table in respect of the applicable subjects (& {Ã *};) for this vehicle in Annex IV or Annex XI. (All relevant approvals for each subject must be included) Subject Approval number Member State issuing the approval ( ¹) Extension date Variant(s)/ Version(s) Signed: . Position in company: . Date: . (1)() The information in respect of components need not be given here so long as such information is included in the relevant installation approval certificate.(2) To be indicated if not obtainable from the type-approval number. ANNEX IV LIST OF REQUIREMENTS FOR THE PURPOSES OF VEHICLE TYPE-APPROVAL PART I List of separate Directives (As appropriate, taking account of the scope and latest amendment to each of the separate Directives listed below) L 375, 31. 12. 1980, p. 122 Subject Directive number Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 1. Sound levels 70/157/EEC L 42, 23. 2. 1970, p. 16 Ã  Ã  Ã  Ã  Ã  Ã  2. Emissions 70/220/EEC L 76, 6. 4. 1970, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  3. Fuel tanks/rear protective devices 70/221/EEC L 76, 6. 4. 1970, p. 23 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  4. Rear registration plate space 70/222/EEC L 76, 6. 4. 1970, p. 25 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  5. Steering effort 70/311/EEC L 133, 18. 6. 1970, p. 10 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  6. Door latches and hinges 70/387/EEC L 176, 10. 8. 1970, p. 5 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  7. Audible warning 70/388/EEC L 176, 10. 8. 1970, p. 12 Ã  Ã  Ã  Ã  Ã  Ã  8. Rear visibility 71/127/EEC L 68, 22. 3. 1971, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  9. Braking 71/320/EEC L 202, 6. 9. 1971,p. 37 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã Ã  10. Suppression (radio) 72/245/EEC L 152, 6. 7. 1972, p. 15 Ã  Ã  Ã  Ã  Ã  Ã  11. Diesel smoke 72/306/EEC L 190, 20. 8. 1972, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  12. Interior fittings 74/60/EEC L 38, 11. 2. 1974, p. 2 Ã  13. Anti-theft 74/61/EEC L 38, 11. 2. 1974, p. 22 Ã  Ã  Ã  Ã  Ã  Ã  14. Protective steering 74/297/EEC L 165, 20. 6. 1974, p. 16 Ã  Ã  15. Seat strength 74/408/EEC L 221, 12. 8. 1974. p. 1 Ã  Ã  Ã  Ã  Ã  Ã  16. Exterior projections 74/483/EEC L 256, 2. 10. 1974, p. 4 Ã  17. Speedometer and reverse gear 75/443/EEC L 196, 26. 7. 1975, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  18. Plates (statutory) 76/114/EEC L 24, 30. 1. 1976, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  19. Seat belt anchorages 76/115/EEC L 24, 30. 1. 1976, p. 6 Ã  Ã  Ã  Ã  Ã  Ã  20. Lighting installations 76/756/EEC L 262, 27. 9. 1976, p. 1 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  21. Reflex reflectors 76/757/EEC L 262, 27. 9. 1976, p. 32 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  22. Lamps (side, rear, stop) 76/758/EEC L 262, 27. 9. 1976, p. 54 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  23. Direction indicators 76/759/EEC L 262, 27. 9. 1976, p. 71 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  24. Lamps (number plate) 76/760/EEC L 262, 27. 9. 1976, p. 85 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  25. Headlamps (including bulbs) 76/761/EEC L 262, 27. 9. 1976, p. 96 Ã  Ã  Ã  Ã  Ã  Ã  26. Fog lamps (front) 76/762/EEC L 262, 27. 9. 1976, p. 122 Ã  Ã  Ã  Ã  Ã  Ã  27. Towing hooks 77/389/EEC L 145, 13. 6. 1977, p. 41 Ã  Ã  Ã  Ã  Ã  Ã  28. Fog lamps (rear) 77/538/EEC L 220, 29. 8. 1977, p. 60 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  29. Lamps (reversing) 77/539/EEC L 220, 29. 8. 1977, p. 72 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  30. Lamps (parking) 77/540/EEC L 220, 29. 8. 1977, p. 83 Ã  Ã  Ã  Ã  Ã  Ã  31. Seat belts 77/541/EEC L 220, 29. 8. 1977, p. 95 Ã  Ã  Ã  Ã Ã  Ã  32. Forward vision 77/649/EEC L 267, 19. 10. 1977, p. 1 Ã  33. Identification of controls 78/316/EEC L 81, 28. 3. 1978, p. 3 Ã  Ã  Ã  Ã  Ã  Ã  34. Defrost/demist 78/317/EEC L 81, 28. 3. 1978, p. 27 Ã  35. Wash/wipe 78/318/EEC L 81, 28. 3. 1978, p. 49 Ã  36. Heating systems 78/548/EEC L 168, 26. 6. 1978, p. 40 Ã  37. Wheel guards 78/549/EEC L 168, 26. 6. 1978, p. 45 Ã  38. Head restraints 78/932/EEC L 325, 20. 11. 1978, p. 1 Ã  39. Fuel consumption 80/1268/EEC L 375, 31. 12. 1980, p. 36 Ã  40. Engine power 80/1269/EEC L 375, 31. 12. 1980, p. 46 Ã  Ã  Ã  Ã  Ã  Ã  L 375, 31. 12. 1980, p. 122 Subject Directive number Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 41. Diesel emissions 88/77/EEC L 36, 9. 2. 1988, p. 33 Ã  Ã  Ã  Ã  Ã  Ã  42. Lateral protection 89/297/EEC L 124, 5. 5. 1989, p. 1 Ã  Ã  Ã  Ã  43. Safety glass 92/22/EEC L 129, 14. 5. 1992, p. 11 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  44. Masses and dimensions (cars) 92/21/EEC L 129, 14. 5. 1992, p. 1 Ã  45. Tyres 92/23/EEC L 129, 14. 5. 1992, p. 95 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  46. Couplings 92/ /EEC . . . Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  47. Anti-spray devices 92/226/EEC L 103, 24. 4. 1991, p. 5 Ã  Ã  Ã  Ã  48. Masses and dimensions (other than vehicles referred to in item 44) 92/ /EEC . . . Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  49. Flammability 92/ /EEC . . . Ã  50. External projections of cabs 92/ /EEC . . . Ã  Ã  Ã  51. Speed limiters 92/24/EEC L 129, 14. 5. 1992, p. 154 Ã  Ã  Ã  52. Public service vehicles 92/ /EEC . . . Ã  Ã  PART II Where reference is made to a separate Directive in Article 3, 4, 5, 7, 8 or 11, an approval issued under the following Regulations of the Economic Commission for Europe (taking account of the scope ( ¹)) as to be deemed to be equivalent to an approval granted under the relevant separate Directive in the table of part I. Subject Basic Regulation number Series of amendments Supplement Corrigendum ( ²) 1. Sound level 51/59 01/- 2/1 1/- 2. Emissions 83 01 - 1 3. Rear protective device 58 01 - - 5. Steering effort 79- 2 1 6. Door latches and hinges 11 02 1 1 7. Audible warning device 28 - 2 1 8. Rear-view mirrors 46 01 21 9. Braking 13 06 2 - 10. Radio suppression 10 01 - - 11. Diesel smoke 24 03 1 - 12. Interior fittings 21 01 1 1 13. Anti-theft 18 01 - 1 14. Behaviour of steering device under impact 12 03 - - 15. Seat strength 17 04 - - 16. External projections 26 01 - 1 17. Speedometer 39 - 1 - 19. Seat belt anchorages 14 03 - 1 20. Lighting devices 48 - 2 - 21. Reflex reflectors 3 02 1 - 22. Lamps side/rear/stop 7 01 4 2 23. Direction indicators 6 01 5 2 24. Rear registration plate lamp 4 - 4 - 25. Headlamps (including power lamps) 1/2/5 8/20/37 01/03/02 04/02/03 3/-/2 4/3/9 1/1/- -/-/2 26. Fog lamps (front) 19 02 4 - 28. Fog lamps (rear) 38 - 2 - 29. Lamps (reversing) 23 - 4 1 30. Lamps (parking) 77 - 2 1 31. Seat belts 16 04 5 3 38. Head restraints 25/17 03 -/- -/- 39. Fuel consumption 84 - - - 40. Engine power 85 - - - 41. Diesel emissions 49 02 - 1 42. Lateral protection 73 - - - 43. Safety glass 43 - 3 - 45. Tyres 30/54/64 02/-/- 3/4/1 1/2/- ( ¹) Where the separate Directives contain installation requirements, these apply also to components and separate technical units approved in accordance with the Regulations of the Economic Commission for Europe. ( ²) Corrigenda to previous series of amendments and/or supplements may also apply. ANNEX V PROCEDURES TO BE FOLLOWED DURING VEHICLE APPROVAL (see Article 4) 1. In the case of an application made in accordance with Article 3 (1), the approval authority must: (a) verify that all separate Directive approvals are applicable to the appropriate standard in the relevant separate Directive; (b) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information document are included in the data in the information packages and/or the approval certificates of the relevant separate Directive approvals; and when an item number in Part I of the information document is not included in the information package of any of the separate Directives, confirm that the relevant part or characteristic conforms to the particulars in the information folder; (c) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all separate Directive approvals; (d) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable. 2. The number of vehicles to be inspected for the purposes of paragraph 1 (c) must be sufficient to permit the proper control of the various combinations to be approved according to the following criteria: - engine, - gearbox, - powered axles (number, position, interconnection), - steered axles (number and position), - body styles, - number of doors, - hand of drive, - number of seats, - level of equipment. 3. In the case of an application made in accordance with Article 3 (2), the approval authority must: (a) arrange for the necessary tests and checks as required by each of the relevant separate Directives; (b) verify that the vehicle conforms to the particulars in the vehicle information folder and that it meets the technical requirements of each of the relevant separate Directives; (c) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable. ANNEX VI PART I MODEL Maximum format: A4 (210 Ã  297 mm) EEC VEHICLE TYPE-APPROVAL CERTIFICATE for complete/completed ( ¹) ( ²) vehicles Side 1 Approval authority stamp Communication concerning: - type-approval ( ¹), - extension of type-approval ( ¹), - refusal of type-approval ( ¹), - withdrawal of type-approval ( ¹), of a type of vehicle with regard to Directive 70/156/EEC as last amended by Directive 92/53/EEC. Type-approval number: . Reason for extension: . 0. GENERAL 0.1. Make (trade name of manufacturer): . 0.2. Type and general commercial description(s): . 0.3. Means of identification of type, if marked on the vehicle: . 0.3.1. Location of that marking: . 0.4. Category of vehicle: . 0.5. Name and address of manufacturer of the base vehicle: . Name and address of manufacturer of the latest built stage of the vehicle: . 0.8. Name(s) and address(es) of assembly plant(s): . The undersigned hereby certifies the accuracy of the manufacturer's description in the attached information document of the vehicle(s) described above (a sample(s) having been selected by the approval authority and submitted by the manufacturer as prototype(s) of the vehicle type) and that the attached test results are applicable to the vehicle type. The vehicle type meets/does not meet ( ¹) the technical requirements of all the relevant separate Directives as prescribed in Annex IV and Annex XI ( ¹) to Directive 70/156/EEC. Type-approval is granted/refused/withdrawn ( ¹) . (Place) . (Date) . (Signature) Attachments: Information package. Test results (see Annex VIII). Name(s) and specimen(s) of the signature of the person(s) authorized to sign certificates of conformity and a statement of their position in the company. NB: If this model is used for type-approval pursuant to Article 8 (2), it must not bear the heading 'EEC vehicle type-approval certificate' except in the case referred to in paragraph 2 (c) where the Commission has approved the report. ( ¹) Delete where not applicable. ( ²) See page 2. EEC VEHICLE TYPE-APPROVAL CERTIFICATE for completed vehicles Side 2 This approval is based on the approval(s) for incomplete vehicles listed below: Stage 1: Manufacturer of the base vehicle: . Type-approval number: . Dated: . Stage 2: Manufacturer: . Type-approval number: . Dated: . Stage 3: Manufacturer: . Type-approval number: . Dated: . PART II MODEL maximum format: A4 (210 Ã  297 mm) EEC VEHICLE TYPE-APPROVAL CERTIFICATE for incomplete ( ²) vehicles Side 1 Approval authority stamp Communication concerning: - type-approval ( ¹), - extension of type-approval ( ¹), - refusal of type-approval ( ¹), - withdrawal of type-approval ( ¹), of a type of vehicle with regard to Directive 70/156/EEC as last amended by Directive 92/53/EEC. Type approval number: . Reason for extension: . 0. GENERAL 0.1. Make (trade name of manufacturer): . 0.2. Type and general commercial description(s): . 0.3. Means of identification of type, if marked on the vehicle: . 0.3.1. Location of that marking: . 0.4. Category of vehicle: . 0.5. Name and address of manufacturer of the base vehicle: . Name and address of manufacturer of the latest built stage of the vehicle: . 0.8. Name(s) and address(es) of assembly plant(s): . The undersigned hereby certifies the accuracy of the manufacturer's description in the attached information document of the vehicle(s) described above (a sample(s) having been selected by the approval authority and submitted by the manufacturer as prototype(s) of the vehicle type) and that the attached test results are applicable to the vehicle type. The vehicle type meets/does not meet ( ¹) the technical requirements of the separate Directives listed in the table on side 2. Type approval is granted/refused/withdrawn ( ¹) . (Place). (Date) . (Signature) Attachments: Information package. Test results (see Annex VIII). Name(s) and specimen(s) of the signature of the person(s) authorized to sign certificates of conformity and a statement of their position in the company. NB: If this model is used for type-approval pursuant to Article 8 (2), it may not bear the heading 'EEC vehicle type-approval certificate' except in the case referred to in paragraph 2 (c) where the Commission has approved the report. ( ¹) Delete where not applicable. ( ²) See side 2. EEC VEHICLE TYPE-APPROVAL CERTIFICATE for incomplete vehicles Side 2 This approval is based on the approval(s) listed below: Stage 1: Manufacturer of the base vehicle: . Type-approval number: . Dated: . Stage 2: Manufacturer: . Type-approval number: . Dated: . Stage 3: Manufacturer: . Type-approval number: . Dated: . List of requirements applicable to the approved incomplete vehicle type (As appropriate, taking account of the scope and latest amendment to each of the separate Directives listed below) Item Subject Directive Number Last amended (List only subjects for which a separate Directive approval exists) ANNEX VII APPROVAL CERTIFICATE NUMBERING SYSTEM ( ¹) (see Article 4 (3)) 1. In the case of an approval for a system, component or separate technical unit: the number consists of five sections separated by the '*' character: Section 1: the lowercase letter 'e' followed by the distinguishing letter(s) or number of the Member States issuing the approval: 1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 6 for Belgium, 9 for Spain, 11 for the United Kingdom, 13 for Luxembourg, 18 for Denmark, 21 for Portugal, EL for Greece, IRL for Ireland. Section 2: the number of the base Directive. Section 3: the number of the latest amending Directive applicable to the approval. Should a Directive contain different implementation dates referring to different technical standards, an alphabetical character is to be added. This charracter will refer to the specific technical requirement on the basis of which type-approval was granted. Section 4: a four-digit sequential number (with leading zeros as applicable) to denote the base approval number. The sequence starts from 0001 for each base Directive. Section 5: a two-digit sequential number (with a leading zero if applicable) to denote the extension. The sequence starts from 01 for each base approval number. 2. In the case of an approval for a vehicle Section 2 is omitted. 3. Example of the third approval (with, as yet, no extension) issued by France to the braking Directive: e 2*71/320*88/194*0003*00 or e 2*88/77*91/542A*0003*00 in the case of a Directive with two implementation stages A and B. 4. Example of the second extension to the fourth vehicle approval issued by the United Kingdom: e 11*91/???*0004*02. ( ¹) Components and separate technical units shall are marked in accordance with the provisions of the relevant separate Directive. ANNEX VIII TEST RESULTS (To be completed by the approval authority and attached to the vehicle approval certificate) In each case, the information must make clear to which variant and version it is applicable. One version may not have more than one result. 1. Results of the sound level tests Variant/Version: . . . . . . . . . . . . . . . . . . Moving (dB(A)/E): . . . . . . . . . . . . . . . . . . Stationary (dB(A)/E): . . . . . . . . . . . . . . . . . . At (min-1): . . . . . . . . . . . . . . . . . . 2. Results of the exhaust emission tests with indication of the testing method used (the results are expressed in the measuring unit corresponding to the testing method) (*) 2.1. Diesel Variant/Version . . . . . . . . . . . . . . . . . . CO . . . . . . . . . . . . . . . . . . HC . . . . . . . . . . . . . . . . . . NOx . . . . . . . . . . . . . . . . . . Particulates . . . . . . . . . . . . . . . . . . 2.2. Petrol Variant/Version . . . . . . . . . . . . . . . . . . CO (Type I) . . . . . . . . . . . . . . . . . . CO % (Type II) . . . . . . . . . . . . . . . . . . HC . . . . . . . . . . . . . . . . . . NOx . . . . . . . . . . . . . . . . . . 3. Results of the fuel consumption tests: (l/100 km) Variant/Version: . . . . . . . . . . . . . . . . . . On the urban cycle: . . . . . . . . . . . . . . . . . . At constant 90 km/h: . . . . . . . . . . . . . . . . . . At constant 120 km/h: . . . . . . . . . . . . . . . . . . (*) or g/test (*)g/km determined in accordance with Annex III to Directive 91/441/EEC (OJ No L 242, 30. 8. 1991, p. 1); or g/km determined in accordance with Annex III a to Directive 88/76/EEC (OJ No L 36, 9. 2. 1988, p. 1); or g/test determined in accordance with Annex III to Directive 88/76/EEC (OJ No L 36, 9. 2. 1988, p. 1). ANNEX IX PART I MODEL maximum format: A4 (210 Ã  297 mm) EEC CERTIFICATE OF CONFORMITY for complete/completed ( ¹) vehicles Side 1The undersigned: . (Full name) hereby certifies that the vehicle: 0.1. Make: . (Trade name of manufacturer) 0.2. Type and commercial description: . variant ( ²): . version ( ²): . 0.4. Category: . 0.5. Name and address of the manufacturer of the base vehicle: . . Name and address of the manufacturer of the latest built stage of the vehicle ( ¹): . . 0.6. Location of the statutory plates: . . Vehicle identification number: . based upon the type(s) of vehicle described in approval ( ¹) Base Vehicle: Manufacturer: . Type-approval number: . Dated: . Stage 2: Manufacturer: . Type-approval number: . Dated: . conforms in all respects to the complete/completed ( ¹) type described in: . Type-approval number: . Dated: . The vehicle can be permanently registered without further approvals. . (Place) . (Date) . (Signature) . (Position) Attachments (only applicable to multi-stage vehicle types): certificate of conformity for each stage. ( ¹) Delete where not applicable. ( ²) Indicate also the numerical or combined number/letter identification code. Side 2 "1. Number of axles: . and wheels: . "2. Powered axles: . . . . . . "3. Wheelbase: . . . . . . mm "4. Axle(s) track: 1. . . . . . . mm 2. . . . . . . mm 3. . . . . . . mm "5. Length: . . . . . . mm "6. Width: . . . . . . mm "7. Height: . . . . . . mm "8. Rear overhang: . . . . . . mm "9. Mass of the vehicle with bodywork in running order: . . . . . . kg 10. Mass of the vehicle (excluding driver, coolant, oil, fuel): . . . . . . kg 11. Technically permissible maximum laden mass: . . . . . . kg 11.1. Distribution of this mass among the axles: 1. . . . . . . kg 2. . . . . . . kg 3. . . . . . . kg 12. Technically permissible maximum mass on each axle: 1. . . . . . . kg 2. . . . . . . kg 3. . . . . . . kg 13. Maximum mass of trailer (braked): . . . . . . kg; (unbraked): . . . . . . kg 14. Maximum mass of combination: . . . . . . kg 15. Maximum vertical load at the trailer coupling point: . . . . . . kg 16. Engine manufacturer: . 17. Engine code: . 18. Working principle: . direct injection yes/no ( ¹) . 19. Number and arrangement of cylinders: . 20. Capacity: . . . . . . cm ³ 21. Fuel: . 22. Maximum net power: . . . . . . kW at . . . . . . min-1 23. Clutch (type): . 24. Gearbox (type): . 25. Gear ratios: 1. . . . . . . 2. . . . . . . 3. . . . . . . 4. . . . . . . 5. . . . . . . 6. . . . . . . 26. Final drive ratio: . 27. Tyres and wheels: Axle 1: . . . . . . Axle 2: . . . . . . Axle 3: . . . . . . 28. Steering, method of assistance: . 29. Brief description of the braking device: . . . 30. Type of body: . 31. Number and configuration of doors: . 32. Number and position of seats: . 33. Approval mark of towing device where fix ed: . 34. Maximum speed: . . . . . . km/h 35. Sound level: Stationary: . . . . . . dB(A) Drive-by: . . . . . . dB(A) 36. Exhaust emissions ( ³): CO: . . . . . . g/km HC: . . . . . . g/km NOx: . . . . . . g/km HC + NOx: . . . . . . g/km Particulates: . . . . . . g/km 37. Fiscal power or category: Italy: . . . . . . France: . . . . . . Spain: . . . . . . Belgium: . . . . . . Germany: . . . . . . Luxembourg: . . . . . . Denmark: . . . . . . Netherlands: . . . . . . Greece: . . . . . . United Kingdom: . . . . . . Ireland: . . . . . . Portugal: . . . . . . 38. Remarks: . . ( ³) Indicate the test method used. PART II MODEL (maximum format: A 4 (210 Ã  297 mm)) CERTIFICATE OF CONFORMITY for incomplete vehicles Side 1 The undersigned: . (Full name) hereby certifies that the vehicle: 0.1. Make: . (Trade name of manufacturer) 0.2. Type and commercial description: . Variant ( ¹): . Version ( ¹): . 0.4. Category: . 0.5. Name and address of the manufacturer of the base vehicle: . . Name and address of the manufacturer of the latest built stage of the vehicle ( ²): . . 0.6. Location of the statutory plates: . . Vehicle identification number: . based upon the type(s) of vehicle described in approval ( ²) Base Vehicle: Manufacturer: . Type-approval number: . Dated: . Stage 2: Manufacturer: . Type-approval number: . Dated: . conforms in all respects to the incomplete type described in: . Type-approval number:. Dated: . The vehicle cannot be permanently registered without further approvals. . (Place) . (Date) . (Signature) . (Position) Attachments: certificate of conformity for each stage. ( ¹) Indicate also the numerical or combined number/letter identification code. ( ²) Delete where not applicable. Side 2 "1. Number of axles: . and wheels: . "2. Powered axles: . . . . . . "3. Wheelbase: . . . . . . mm "4. Axle(s) track: 1. . . . . . . mm 2. . . . . . . mm 3. . . . . . . mm "5. Length: . . . . . . mm "6. Width: . . . . . . mm "6.1. Maximum permissible width of the completed vehicle: . mm "7. Height: . . . . . . mm "7.1. Height of the centre of gravity (c.o.g.): . mm "7.2. Maximum permissible height of the c.o.g. of the completed vehicle: . . . . . . mm "8. Rear overhang: . . . . . . mm "9. Mass of the vehicle with bodywork in running order: . . . . . . kg 10. Mass of the vehicle (excluding driver, coolant, oil, fuel): . . . . . . kg 11. Technically permissible maximum laden mass: . . . . . . kg 11.1. Distribution of this mass among the axles: 1. . . . . . . kg 2. . . . . . . kg 3. . . . . . . kg 12. Technically permissible mass on each axle: 1. . . . . . . kg 2. . . . . . . kg 3. . . . . . . kg 13. Maximum mass of trailer (braked): . . . . . . kg (unbraked): . . . . . . kg 14. Maximum mass of combination: . . . . . . kg 15. Maximum vertical load at the trailer coupling point: . . . . . . kg 16. Engine manufacturer: . 17. Engine code: . 18. Working principle: . direct injection yes/no ( ¹): . 19. Number and arrangement of cylinders: . 20. Capacity: . . . . . . cm ³ 21. Fuel: . 22. Maximum net power: . . . . . . kW at . . . . . . min-1 23. Clutch (type): . 24. Gearbox (type): . 25. Gear ratios: 1. . . . . . . 2. . . . . . . 3. . . . . . . 4. . . . . . . 5. . . . . . . 6. . . . . . . 26. Final drive ratio: . 27. Tyres and wheels: Axle 1: . . . . . . Axle 2: . . . . . . Axle 3: . . . . . . 28. Steering method of assistance: . 29. Brief description of the braking device: . . . 30. Type of body: . 31. Number and configuration of doors: . 32. Number and position of seats: . 33. Approval mark of towing device, where fitted: . 34. Maximum speed: . . . . . . km/h 35. Sound level: Stationary: . . . . . . dB(A) drive-by . . . . . . dB(A) 36. Exhaust emissions ( ²): CO: . . . . . . g/km HC: . . . . . . g/km NOx: . . . . . . g/km HC + NOx: . . . . . . g/km Particulates: . . . . . . g/km 37. Fiscal power or category: Italy: . . . . . . France: . . . . . . Spain: . . . . . . Belgium: . . . . . . Germany: . . . . . . Luxembourg: . . . . . . Denmark: . . . . . . Netherlands: . . . . . . Greece: . . . . . . United Kingdom: . . . . . . Ireland: . . . . . . Portugal: . . . . . . 38. Remarks: . . ( ¹) Delete where not applicable. ( ²) Indicate the test method used. ANNEX X CONFORMITY OF PRODUCTION PROCEDURES 1. INITIAL ASSESSMENT 1.1. The approval authority of a Member State must verify, before granting type-approval, the existence of satisfactory arrangements and procedures for ensuring effective control so that components, systems, separate technical units or vehicles when in production conform to the approved type. 1.2. The requirement in point 1.1 must be verified to the satisfaction of the authority granting type-approval but may also be verified, on behalf of the authority granting type-approval, by the approval authority of another Member State. In that case, the latter approval authority prepares a statement of compliance outlining the areas and production facilities it has covered as relevant to the product(s) to be type approved. 1.3. The approval authority must also accept the manufacturer's registration to harmonized standard EN 29002 (whose scope covers the product(s) to be approved) or an equivalent accreditation standard as satisfying the requirements of point 1.1. The manufacturer must provide details of the registration and undertake to inform the approval authority of any revisions to its validity or scope. 1.4. On receiving an application from the authority of another Member State, the approval authority sends forthwith the statement of compliance mentioned in the last sentence of point 1.2 or advises that it is not in a position to provide such a statement. 2. CONFORMITY OF PRODUCTION 2.1. Every vehicle, system, component or separate technical unit(s) approved pursuant to this Directive or a separate Directive must be so manufactured as to conform to the type approved by meeting the requirements of this Directive or a separate Directive contained in the complete list set out in Annex IV or Annex XI. 2.2. The approval authority of a Member State, granting a type-approval must verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each approval, to carry out at specified intervals those tests or associated checks necessary to verify continued conformity with the approved type including specifically, where applicable, tests specified in the separate Directives. 2.3. The holder of the approval must, in particular: 2.3.1. ensure the existence of procedures for effective control of the conformity of products (vehicles, systems, components or separate technical units) to the type-approval; 2.3.2. have access to the testing equipment necessary for checking the conformity to each approved type; 2.3.3. ensure that test results data are recorded and that annexed documents remain available for a period to be determined in agreement with the approval authority. This period must not exceed 10 years; 2.3.4. analyse the results of each type of test, in order to verify and ensure the stability of the product characteristics, making allowance for variation of an industrial production; 2.3.5. ensure that for each type of product, at least the checks prescribed in this Directive and the tests prescribed in the applicable separate Directives contained in the complete list set out in Annex IV or Annex XI, are carried out; 2.3.6. ensure that any set of samples or test pieces, giving evidence of nonconformity in the type of test in question gives rise to a further sampling and test. All the necessary steps shall be taken to restore conformity of the corresponding production; 2.3.7. in the case of vehicle approval, the checks referred to in point 2.3.5 are restricted to those verifying the correct build specification in relation to the approval certification. 2.4. The authority which has granted type-approval may at any time verify the conformity control methods applied in each production facility. The normal frequency of these verifications must be consistent with the arrangements (if any) accepted under point 1.2 or 1.3 of this Annex and be such as to ensure that the relevant controls are reviewed over a period consistent with the climate of trust established by the approval authority. 2.4.1. At every inspection, the test records and production records shall be made available to the visiting inspector. 2.4.2. Where the nature of the test is appropriate, the inspector may select samples at random to be tested in the manufacturer's laboratory (or by the technical service where the separate Directive so provides). The minimum number of samples may be determined according to the results of the manufacturer's own verification. 2.4.3. Where the level of control appears unsatisfactory, or when it seems necessary to verify the validity of the tests carried out in application of point 2.4.2, the inspector must select samples to be sent to the technical service which conducted the type-approval tests. 2.4.4. The approval authority may carry out any check or test prescribed in this Directive or in the applicable separate Directives contained in the complete list set out in Annex IV or Annex XI. 2.4.5. In cases where unsatisfactory results are found during an inspection, the approval authority must ensure that all necessary steps are taken to restore conformity of production as rapidly as possible. ANNEX XI NATURE OF AND PROVISIONS FOR SPECIAL-PURPOSE VEHICLES (see Article 4) Vehicles of category M1 Item Subject Directive number Armoured vehicles Special-use vehicles - ambulances - motor-caravans - hearses 1.1. Sound levels 70/157/EEC X X 1.2. Emissions 70/220/EEC A X 1.3. Fuel tanks/rear protective device 70/221/EEC X X 1.4. Rear registration plate space 70/222/EEC X X 1.5. Steering effort 70/311/EEC X X 1.6. Door latches and hinges 70/387/EEC X C 1.7. Audible warning device 70/388/EEC A X 1.8. Rear visibility 71/127/EEC B X 1.9. Braking 71/320/EEC X X 1.10. Suppression of radio interference 72/245/EEC X X 1.11. Diesel smoke 72/306/EEC X X 1.12. Interior fittings 74/60/EEC A D 1.13. Anti-theft 74/61/EEC X X 1.14. Behaviour of steering device on impact 74/297/EEC N/A X/G 1.15. Seat strength 74/408/EEC X E 1.16. Exterior projections 74/483/EEC A A 1.17. Speedometer and reverse gear 75/443/EEC X X 1.18. Plates (statutory) 76/114/EEC X X 1.19. Seat belt anchorages 76/115/EEC A E 1.20. Lighting devices 76/756/EEC A A 1.21. Reflec reflectors 76/757/EEC X X 1.22. Lamps (side, rear, stop) 76/758/EEC X X 1.23. Direction indicators 76/759/EEC X X 1.24. Lamps (number plate) 76/760/EEC X X1.25. Headlamps (including power lamps) 76/761/EEC X X 1.26. Fog lamps (front) 76/762/EEC X X 1.27. Towing hooks 77/389/EEC A F 1.28. Fog lamps (rear) 77/538/EEC X X 1.29. Reversing lamps77/539/EEC X X 1.30. Parking lamps 77/540/EEC X X 1.31. Safety belts 77/541/EEC A E 1.32. Forward vision 77/649/EEC B X 1.33. Identification of controls 78/316/EEC X X 1.34. Defrost/demist 78/317/EEC A X 1.35. Wash/wipe 78/318/EEC A X 1.36. Heating systems 78/548/EEC X X 1.37. Wheel guards 78/549/EEC X X 1.38. Head restraints 78/932/EEC X E 1.39. Fuel consumption 80/1268/EEC N/A N/A 1.40. Engine power 80/1269/EEC X X 1.41. Safety glass 92/ /EEC N/A X 1.42. Masses and dimensions 92/ /EEC X X 1.43. Tyres 92/ /EEC N/A X 1.44. Coupling devices 92/ /EEC X X N/A: This Directive is not applicable to this vehicle (no requirements). X : No exemption. A : Exemption permitted where the special purpose makes it impossible to fully comply. B : The light transmission factor is at least 60 %, also the 'A' pillar obscuration angle is not more than 10 degrees. C : Application limited to doors giving access to the seats designed for normal use when the vehicle is travelling on a road. D : Application limited to that part of the vehicle in front of the rearmost seat designated for normal use when the vehicle is travelling on a road. E : Application limited to the seats designated for normal use when the vehicle is travelling on a road. F : Front only. G : Not applicable to motorhomes composed of chassis-cabs in category N, whose maximum mass exceeds 1 500 kg, nor to category N2. ANNEX XII A. SMALL SERIES LIMITS (See Article 8 (2) (a) The number of units of one family of types as defined below to be registered sold or entered into service per year in one Member State shall not exceed the figure shown below for the vehicle category in question. Category Units M1 500 A 'family of types' shall consist of vehicles which do not differ in the following essential respects: - the manufacturer, - essential aspects of construction and design: - chassis/floor pan (obvious and fundamental differences), - power plant (internal combustion/electric/hybrid). B. END-OF-SERIES LIMITS (See Article 8 (2) (b)) In the case of category M1, the maximum number of vehicles of one or more types put into service in each Member State under the procedure laid down in Article 8 (2) (b) may not exceed 10 % of the vehicles of all the types concerned put into service in that Member State during the previous year. A special entry shall be made on the certificate of conformity of vehicles put into service under this procedure. ANNEX XIII LIST OF SEPARATE DIRECTIVE APPROVALS ISSUED Approval authority stamp List number: . Covering the period . to . The following information in respect of each approval granted, refused or withdrawn in the abovementioned period must be given: Manufacturer: . Approval number: . Reason for extension (where applicable): . Make: . Type: . Date of issue: . First date of issue (in the case of extensions): . ANNEX XIV PROCEDURES TO BE FOLLOWED DURING MULTI-STAGE TYPE-APPROVAL (see Article 4) 1. GENERAL 1.1. The satisfactory operation of the process of multi-stage type-approval requires joint action by all the manufacturers concerned. To this end approval authorities must ensure, before granting second or subsequent stage approval, that suitable arrangements exist between the relevant manufacturers for the supply and interchange of documents and information such that the completed vehicle type meets the technical requirements of all the relevant separate Directives as prescribed in Annex IV or Annex XI. Such information must include details of relevant system, component and separate technical unit approvals and of vehicle parts which form part of the incomplete vehicle but are not yet approved. 1.2. Type-approvals in accordance with this Annex are granted on the basis of the current state of completion of the vehicle type and must incorporate all approvals granted at earlier stages. 1.3. Each manufacturer in a multi-stage approval process is responsible for the approval and conformity of production of all systems, components or separate technical units manufactured by him or added by him to the previously built stage. He is not responsible for subjects which have been approved in an earlier stage except in those cases where he modifies relevant parts to an extent that the previously granted approval becomes invalid. 2. PROCEDURES In the case of an application made in accordance with Article 3 (3), the approval authority must: (a) verify that all relevant separate Directive approvals are applicable to the appropriate standard in the separate Directive; (b) ensure that all the relevant data, taking account of the state of completion of the vehicle, is included in the information folder; (c) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information folder are included in the data in the information packages and/or the approval certificates of the relevant separate Directive approvals; and in the case of a completed vehicle, where an item number in Part I of the information folder is not included in the information package of any of the separate Directives, confirm that the relevant part of characteristic conforms to the particulars in the information folder; (d) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all relevant separate Directive approvals; (e) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable. 3. The number of vehicles to be inspected for the purposes of paragraph 2 (d) must be sufficient to permit the proper control of the various combinations to be approved according to the state of completion of the vehicle and the following criteria: - engine, - gearbox, - powered axles (number, position, interconnection), - steered axles (number and position), - body styles, - number of doors, - hand of drive, - number of seats, - level of equipment. 4. IDENTIFICATION OF THE VEHICLE At the second and subsequent stages, in addition to the statutory plate prescribed by Directive 76/114/EEC (as last amended), each manufacturer must affix to the vehicle an additional plate the model of which is shown in the appendix to this Annex. This plate must be firmly attached, in a conspicuous and readily accessible position on a part not subject to replacement in use. It must show clearly and indelibly the following information in the order listed: - name of the manufacturer, - EEC type-approval number, - the stage of approval, - vehicle serial number, - maximum permissible laden mass of the vehicle (a), - maximum permissible laden mass of the combination (where the vehicle is permitted to tow a trailer) (a), - maximum permissible mass on each axle, listed in order from front to rear (a), - in the case of a semi-trailer, the maximum permitted mass on the fifth wheel king pin (a). Appendix MODEL OF THE MANUFACTURER'S ADDITIONAL PLATE The example below is given as a guide only. HENSSLER BODYWORK COMPANY e 2*91/289*2609*01 Stage 3 1 856 1 500 kg 2 500 kg 1-700 kg 2-810 kg' (a) Only where the value has changed during the current stage of approval.